


Credit Agreement
Dated as of August 10, 2012,
among
FCStone Merchant Services, LLC,
The Guarantors from time to time parties hereto,
the Lenders from time to time parties hereto,
and
Bank of Montreal,
as Administrative Agent


BMO Capital Markets, as Sole Lead Arranger and Sole Book Runner




‑v‑




Table of Contents
Section        Heading    Page
Section 1.
The Credit Facilities    1

Section 1.1.
Commitments    1

Section 1.2.
Applicable Interest Rates    1





--------------------------------------------------------------------------------




Section 1.3.
Minimum Borrowing Amounts; Maximum Eurodollar Loans    3

Section 1.4.
Manner of Borrowing Loans and Designating Applicable Interest Rates    3

Section 1.5.
Maturity of Loans    5

Section 1.6.
Prepayments    5

Section 1.7.
Default Rate    6

Section 1.8.
Evidence of Indebtedness    6

Section 1.9.
Funding Indemnity    7

Section 1.10.
Commitment Terminations    8

Section 1.11.
Substitution of Lenders    8

Section 1.12.
Defaulting Lenders    8

Section 1.13.
Increase in Commitments    10

Section 2.
Fees    10

Section 2.1.
Fees    10

Section 3.
Place and Application of Payments    11

Section 3.1.
Place and Application of Payments    11

Section 3.2.
Account Debit    12

Section 4.
Guaranties and Collateral    12

Section 4.1.
Guaranties    12

Section 4.2.
Collateral    13

Section 4.3.
Further Assurances    13

Section 5.
Definitions; Interpretation    14

Section 5.1.
Definitions    14

Section 5.2.
Interpretation    34

Section 5.3.
Change in Accounting Principles    34

Section 6.
Representations and Warranties    35

Section 6.1.
Organization and Qualification    35

Section 6.2.
Holdings and Borrower Subsidiaries    35

Section 6.3.
Authority and Validity of Obligations    35

Section 6.4.
Use of Proceeds; Margin Stock    36

Section 6.5.
Financial Reports    36

Section 6.6.
No Material Adverse Change    37

Section 6.7.
Full Disclosure    37

Section 6.8.
Trademarks, Franchises, and Licenses    37

Section 6.9.
Governmental Authority and Licensing    37

Section 6.10.
Good Title    38

Section 6.11.
Litigation and Other Controversies    38

Section 6.12.
Taxes    38

Section 6.13.
Approvals    38

Section 6.14.
Affiliate Transactions    38

Section 6.15.
Investment Company    38

Section 6.16.
ERISA    39

Section 6.17.
Compliance with Laws    39

Section 6.18.
OFAC    39

Section 6.19.
Other Agreements    39

Section 6.20.
Solvency    39

Section 6.21.
No Default    39





--------------------------------------------------------------------------------




Section 6.22.
No Broker Fees    40

Section 6.23.
Material Contracts    40

Section 7.
Conditions Precedent    40

Section 7.1.
All Credit Events    40

Section 7.2.
Conditions to the Effectiveness of this Agreement    41

Section 8.
Covenants    43

Section 8.1.
Maintenance of Business    43

Section 8.2.
Maintenance of Properties    44

Section 8.3.
Taxes and Assessments    44

Section 8.4.
Insurance    44

Section 8.5.
Financial Reports    44

Section 8.6.
Inspection    46

Section 8.7.
Borrowings and Guaranties    47

Section 8.8.
Liens    48

Section 8.9.
Investments, Acquisitions, Loans and Advances    49

Section 8.10.
Mergers, Consolidations and Sales    50

Section 8.11.
Maintenance of Borrower Subsidiaries    51

Section 8.12.
Dividends and Certain Other Restricted Payments    51

Section 8.13.
ERISA    51

Section 8.14.
Compliance with Laws    51

Section 8.15.
Burdensome Contracts with Affiliates    51

Section 8.16.
No Changes in Fiscal Year    52

Section 8.17.
Formation of Borrower Subsidiaries    52

Section 8.18.
Change in the Nature of Business    52

Section 8.19.
Use of Proceeds    52

Section 8.20.
No Restrictions    52

Section 8.21.
Performance of Duties; Amendment of Material Contracts    52

Section 8.22.
Tangible Net Worth    53

Section 8.23.
Compliance with OFAC Sanctions Programs    53

Section 8.24.
Deposit Accounts    53

Section 8.25.
Material Contracts    53

Section 8.26.
Most favored Lenders    53

Section 9.
Events of Default and Remedies    54

Section 9.1.
Events of Default    54

Section 9.2.
Non‑Bankruptcy Defaults    56

Section 9.3.
Bankruptcy Defaults    57

Section 9.4.
Notice of Default    57

Section 10.
Change in Circumstances    57

Section 10.1.
Change of Law    57

Section 10.2.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR    57

Section 10.3.
Increased Cost and Reduced Return    58

Section 10.4.
Lending Offices    59

Section 10.5.
Discretion of Lender as to Manner of Funding    59

Section 11.
The Administrative Agent    59

Section 11.1.
Appointment and Authorization of Administrative Agent    59





--------------------------------------------------------------------------------




Section 11.2.
Administrative Agent and its Affiliates    59

Section 11.3.
Action by Administrative Agent    59

Section 11.4.
Consultation with Experts    60

Section 11.5.
Liability of Administrative Agent; Credit Decision    60

Section 11.6.
Indemnity    61

Section 11.7.
Resignation of Administrative Agent and Successor Administrative Agent    61

Section 11.8.
Funds Transfer and Deposit Account Liability Arrangements    62

Section 11.9.
Designation of Additional Agents    62

Section 11.10.
Authorization to Release or Subordinate or Limit Liens    62

Section 11.11.
Authorization to Enter into, and Enforcement of, the Collateral Documents    63

Section 11.12.
Authorization of Administrative Agent to File Proofs of Claim    63

Section 12.
The Guarantees    64

Section 12.1.
The Guarantees    64

Section 12.2.
Guarantee Unconditional    64

Section 12.3.
Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    65

Section 12.4.
Subrogation    65

Section 12.5.
Waivers    66

Section 12.6.
Limit on Recovery    66

Section 12.7.
Stay of Acceleration    66

Section 12.8.
Benefit to Guarantors    66

Section 12.9.
Guarantor Covenants    66

Section 13.
Miscellaneous    66

Section 12.1.
Withholding Taxes    66

Section 13.2.
No Waiver, Cumulative Remedies    69

Section 13.3.
Non‑Business Days    69

Section 13.2.
Other Taxes    69

Section 13.4.
Intentionally Omitted    69

Section 13.5.
Survival of Representations    69

Section 13.6.
Survival of Indemnities    69

Section 13.7.
Sharing of Set‑Off    69

Section 13.8.
Notices    70

Section 13.9.
Counterparts, Integration; Effectiveness.    71

Section 13.10.
Successors and Assigns    71

Section 12.11.
Participants    71

Section 13.12.
Assignments    72

Section 13.13.
Amendments    74

Section 13.14.
Headings    75

Section 13.15.
Costs and Expenses; Indemnification    75

Section 13.16.
Set‑off    76

Section 13.17.
Entire Agreement    76

Section 13.18.
Governing Law    76

Section 13.19.
Severability of Provisions    76

Section 13.20.
Excess Interest    76

Section 13.21.
Construction    77

Section 13.22.
Lender's Obligations Several    77

Section 13.23.
Submission to Jurisdiction; Waiver of Jury Trial    77

Section 13.24.
USA Patriot Act    78





--------------------------------------------------------------------------------




Section 13.25.
Confidentiality    78

Signature Page    S‑1


Exhibit A    -    Notice of Borrowing
Exhibit B    -    Notice of Continuation/Conversion
Exhibit C    -    Revolving Note
Exhibit D    -    Compliance Certificate
Exhibit E    -    Additional Guarantor Supplement
Exhibit F    -    Assignment and Acceptance
Exhibit G    -    Commitment Amount Increase Request
Schedule 5.1    -    Qualified Commodities
Schedule 6.2    -    Borrower Subsidiaries
Schedule 6.5    -    Financial Information


‑78‑




Credit Agreement
This Credit Agreement is entered into as of August 10, 2012 by and among FCStone
Merchant Services, LLC, a Delaware limited liability company (the “Borrower”),
INTL FCStone, Inc., a Delaware corporation (“Holdings”), the Borrower
Subsidiaries (as hereinafter defined), as Guarantors, the several financial
institutions from time to time party to this Agreement, as Lenders, and Bank of
Montreal, a Canadian chartered bank acting through its Chicago branch, as
Administrative Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.
Preliminary Statement
The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.
Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.
The Credit Facilities.

Section 1.1.    Commitments. Subject to the terms and conditions hereof, each
Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a “Loan” and collectively for all the Lenders the “Loans”) in
U.S. Dollars to the Borrower from time to time on a revolving basis up to the
amount of such Lender's Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Termination Date. The sum of the aggregate
principal amount of Loans at any time outstanding shall not exceed the lesser of
(i) the Commitments in effect at such time and (ii) the Borrowing Limit as then
determined and computed. Each Borrowing of Loans shall be made ratably by the
Lenders in proportion to their respective Percentages. As provided in
Section 1.4(a) hereof, the Borrower may elect that each Borrowing of Loans be
either Base Rate Loans or Eurodollar Loans. Loans may be repaid and the
principal amount thereof reborrowed before the Termination Date, subject to the
terms and conditions hereof.




--------------------------------------------------------------------------------




Section 1.2.    Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Lender shall bear interest (computed on the basis
of a year of 365 or 366 days, as the case may be, and the actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is advanced, or
created by conversion from a Eurodollar Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable by the
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).
“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent's best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.00%. As used herein, the term “LIBOR Quoted Rate” means, for any day,
the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred‑thousandth of a percentage
point) for deposits in U.S. Dollars for a one‑month interest period which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on such day
(or, if such day is not a Business Day, on the immediately preceding Business
Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage.
(b)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
Adjusted LIBOR    =                          LIBOR                     
1 ‑ Eurodollar Reserve Percentage
“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board's Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and




--------------------------------------------------------------------------------




as of the effective date of any change in any such reserve percentage.
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred‑thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.
“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers' Association as
the information vendor for the purpose of displaying British Bankers'
Association Interest Settlement Rates for U.S. Dollar deposits).
(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans hereunder, and its determination thereof
shall be conclusive and binding except in the case of manifest error.
Section 1.3.    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans shall be in an amount not less than $500,000. Each
Borrowing of Eurodollar Loans advanced, continued or converted shall be in an
amount equal to $1,000,000 or such greater amount which is an integral multiple
of $100,000. Without the Administrative Agent's consent, there shall not be more
than ten (10) Borrowings of Eurodollar Loans outstanding hereunder at any one
time.
Section 1.4.    Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 1.3 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy, or other telecommunication device
acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit A (Notice of Borrowing) or
Exhibit B (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the




--------------------------------------------------------------------------------




Administrative Agent. Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 10:00 a.m. (Chicago time) at least three (3) Business Days before the date
of the requested continuation or conversion. All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Upon notice to the Borrower by the
Administrative Agent or the Required Lenders (or, in the case of an Event of
Default under Section 9.1(j) or 9.1(k) hereof with respect to the Borrower,
without notice), no Borrowing of Eurodollar Loans shall be advanced, continued,
or created by conversion if any Default or Event of Default then exists. The
Borrower agrees that the Administrative Agent may rely on any such telephonic,
telecopy or other telecommunication notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.4(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.
(c)    Borrower's Failure to Notify. If the Borrower fails to give notice
pursuant to Section 1.4(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 1.4(a) and such Borrowing is not prepaid in accordance with
Section 1.6(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans.
(d)    Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois (or at such other location as the Administrative Agent
shall designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent's principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower's Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent




--------------------------------------------------------------------------------




at a rate per annum equal to: (i) from the date the related advance was made by
the Administrative Agent to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 1.9 hereof so that the Borrower
will have no liability under such Section with respect to such payment.
Section 1.5.    Maturity of Loans. Each Loan, both for principal and interest
not sooner paid, shall mature and be due and payable by the Borrower on the
Termination Date.
Section 1.6.    Prepayments. (a) Optional. The Borrower may prepay in whole or
in part (but, if in part, then: (i) if such Borrowing is of Base Rate Loans, in
an amount not less than $500,000, (ii) if such Borrowing is of Eurodollar Loans,
in an amount not less than $1,000,000, and (iii) in each case, in an amount such
that the minimum amount required for a Borrowing pursuant to Section 1.3 hereof
remains outstanding) any Borrowing of Eurodollar Loans at any time upon three
(3) Business Days prior notice by the Borrower to the Administrative Agent or,
in the case of a Borrowing of Base Rate Loans, notice delivered by the Borrower
to the Administrative Agent no later than 10:00 a.m. (Chicago time) on the date
of prepayment (or, in any case, such shorter period of time then agreed to by
the Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.9 hereof.
(b)    Mandatory. (i) The Borrower shall, on each date the Commitments are
reduced pursuant to Section 1.10 hereof, prepay the Loans by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Loans then
outstanding to the amount to which the Commitments have been so reduced.
(ii)    If at any time the sum of the unpaid principal balance of the Loans then
outstanding shall be in excess of the Borrowing Limit as then determined and
computed (including, at the option of the Administrative Agent, daily
computations of the Borrowing Limit based upon mark-to market value of Eligible
Commodities and the Hedging Value of Hedging Agreements), the Borrower shall
immediately and without notice or demand pay over the amount of the excess to
the Administrative Agent for the account of the Lenders as and for a mandatory
prepayment on such Loans.
(iii)    Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.6(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under this Section 1.6(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 1.9 hereof.
(c)    Any amount of Loans paid or prepaid before the Termination Date may,
subject to the terms and conditions of this Agreement, be borrowed, repaid and
borrowed again.
Section 1.7.    Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Loans at a rate per
annum equal to:




--------------------------------------------------------------------------------




(a)    for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin plus
the Base Rate from time to time in effect; and
(b)    for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;
provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.
Section 1.8.    Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender's share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit C (such promissory notes being hereinafter
referred to collectively as the “Notes” and individually as a “Note”). In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender or its registered assigns in the amount of the relevant
Commitment. Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 13.12) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 13.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.
Section 1.9.    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re‑employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by




--------------------------------------------------------------------------------




the Borrower to borrow or continue a Eurodollar Loan, or to convert a Base Rate
Loan into a Eurodollar Loan on the date specified in a notice given pursuant to
Section 1.4(a) hereof,
(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined.
Section 1.10.    Commitment Terminations. (a) Optional Terminations. The
Borrower shall have the right at any time and from time to time, upon five
(5) Business Days prior written notice to the Administrative Agent (or such
shorter period of time agreed to by the Administrative Agent), to terminate the
Commitments without premium or penalty and in whole or in part, any partial
termination to be (i) in an amount not less than $5,000,000 or such greater
amount that is an integral multiple of $1,000,000 and (ii) allocated ratably
among the Lenders in proportion to their respective Percentages, provided that
the Commitments may not be reduced to an amount less than the sum of the
aggregate principal amount of Loans then outstanding. The Administrative Agent
shall give prompt notice to each Lender of any such termination of the
Commitments.
(b)    Any termination of the Commitments pursuant to this Section 1.10 may not
be reinstated.
Section 1.11.    Substitution of Lenders. In the event (a) the Borrower receives
a claim from any Lender for compensation under Section 10.3 or 13.1 hereof,
(b) the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender, or (d) a Lender
fails to consent to an amendment or waiver requested under Section 13.13 hereof
at a time when the Required Lenders have approved such amendment or waiver (any
such Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par, without recourse, all of
its interest, rights, and obligations hereunder (including all of its
Commitments and the Loans and other amounts at any time owing to it hereunder
and the other Loan Documents) to an Eligible Assignee specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other governmental authority,
(ii) the Borrower shall have paid to the Affected Lender all monies (together
with amounts due such Affected Lender under Section 1.9 hereof as if the Loans
owing to it were prepaid rather than assigned) other than such principal owing
to it hereunder, and (iii) the assignment is entered into in accordance with,
and subject to the consents required by, Section 13.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower).
Section 1.12.    Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove




--------------------------------------------------------------------------------




any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 13.13 hereof.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender's potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 7.1 hereof were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non‑Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with their Percentages of the relevant
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 1.12(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Percentages of
the relevant Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.
Section 1.13.    Increase in Commitments. The Borrower may, on any Business Day
prior to the




--------------------------------------------------------------------------------




Termination Date and with the Administrative Agent's prior written consent (not
to be unreasonably withheld), increase the aggregate amount of the Commitments
by delivering a Commitment Amount Increase Request substantially in the form
attached hereto as Exhibit G or in such other form acceptable to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Commitment Amount Increase”) identifying
an additional Lender (or additional Commitments for existing Lender(s)) and the
amount of its Commitment (or additional amount of its Commitment(s)); provided,
however, that (i) any increase of the aggregate amount of the Commitments to an
amount in excess of $100,000,000 will require the approval of the Required
Lenders, (ii) any increase of the aggregate amount of the Commitments shall be
in an amount not less than $10,000,000, (iii) no Default or Event of Default
shall have occurred and be continuing at the time of the request or the
effective date of the Commitment Amount Increase, and (iv) all representations
and warranties contained in Section 6 hereof shall be true and correct at the
time of such request and on the effective date of such Commitment Account
Increase. The effective date of the Commitment Amount Increase shall be agreed
upon by the Borrower and the Administrative Agent. Upon the effectiveness
thereof, the new Lender(s) (or, if applicable, existing Lender(s)) shall advance
Loans in an amount sufficient such that after giving effect to its advance each
Lender shall have outstanding its Percentage of Loans. It shall be a condition
to such effectiveness that (i) if any Eurodollar Loans are outstanding on the
date of such effectiveness, such Eurodollar Loans shall be deemed to be prepaid
on such date and the Borrower shall pay any amounts owing to the Lenders
pursuant to Section 1.9 hereof and (ii) the Borrower shall not have terminated
any portion of the Commitments pursuant to Section 1.10 hereof. The Borrower
agrees to pay any reasonable expenses of the Administrative Agent relating to
any Commitment Amount Increase. Notwithstanding anything herein to the contrary,
no Lender shall have any obligation to increase its Commitment and no Lender's
Commitment shall be increased without its consent thereto, and each Lender may
at its option, unconditionally and without cause, decline to increase its
Commitment.
Section 2.
Fees.

Section 2.1.    Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Percentages a commitment fee at the rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) on the average daily Unused Commitments. Such commitment fee shall
be payable quarterly in arrears on the last day of each March, June, September,
and December in each year (commencing on the first such date occurring after the
date hereof) and on the Termination Date, unless the Commitments are terminated
in whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.
(b)    Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to in writing from time to
time between the Administrative Agent and the Borrower. As of the Closing Date,
there is no written agreement between the Administrative Agent and the Borrower
with respect to such fees.
(c)    Audit Fees. The Borrower shall pay to the Administrative Agent for its
own use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrower shall not be required to pay the
Administrative Agent for more than two (2) such audits per calendar year.
Section 3.
Place and Application of Payments.





--------------------------------------------------------------------------------




Section 3.1.    Place and Application of Payments. All payments of principal of
and interest on the Loans and of all other Obligations payable by the Borrower
under this Agreement and the other Loan Documents, shall be made by the Borrower
to the Administrative Agent by no later than 3:00 p.m. (Chicago time) on the due
date thereof at the office of the Administrative Agent in Chicago, Illinois (or
such other location as the Administrative Agent may designate to the Borrower),
for the benefit of the Lender(s) entitled thereto. Any payments received after
such time shall be deemed to have been received by the Administrative Agent on
the next Business Day. All such payments shall be made in U.S. Dollars, in
immediately available funds at the place of payment, in each case without
set‑off or counterclaim. The Administrative Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal or interest on
Loans ratably to the Lenders and like funds relating to the payment of any other
amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement. If the Administrative Agent causes
amounts to be distributed to the Lenders in reliance upon the assumption that
the Borrower will make a scheduled payment and such scheduled payment is not so
made, each Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.
Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Borrower has
agreed to pay the Administrative Agent under Section 13.15 hereof (such funds to
be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);
(b)    second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(c)    third, to the payment of principal on the Loans, the aggregate amount
paid to the Lenders and to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;
(c)    fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of Holdings, the Borrower and the
Borrower Subsidiaries secured by the Loan Documents (including, without
limitation, Funds Transfer and Deposit Account Liability) to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and




--------------------------------------------------------------------------------




(d)    finally, to the Borrower or whoever else may be lawfully entitled
thereto.
Section 3.2.    Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower's deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent's failure to do so.
Section 4.
Guaranties and Collateral.

Section 4.1.    Guaranties. The payment and performance of the Obligations and
Funds Transfer and Deposit Account Liability shall at all times be guaranteed by
Holdings and each direct and indirect Domestic Borrower Subsidiary pursuant to
Section 12 hereof or pursuant to one or more guaranty agreements in form and
substance acceptable to the Administrative Agent, as the same may be amended,
modified or supplemented from time to time (individually a “Guaranty” and
collectively the “Guaranties” and each of Holdings and each such Borrower
Subsidiary executing and delivering this Agreement as a Guarantor (including any
Borrower Subsidiary hereafter executing and delivering an Additional Guarantor
Supplement in the form called for by Section 12 hereof) or a separate Guaranty
being referred to herein as a “Guarantor” and collectively the “Guarantors”).
Section 4.2.    Collateral. The Obligations and Funds Transfer and Deposit
Account Liability shall be secured by valid, perfected, and enforceable Liens on
all right, title, and interest of the Borrower in the following personal
property: Loan Receivables and Repurchase Agreements; documents of title with
respect to any Qualified Commodity including, without limitation, warehouse
receipts (both tangible and electronic); Hedging Accounts and Hedging
Agreements; investment property; Qualified Commodities; general intangibles
relating to the foregoing; rights to merchandise and other goods which is
represented by, arises from, or relates to any of the foregoing; supporting
obligations and security interests relating to the foregoing; monies, personal
property, and interests in personal property of the Borrower of any kind or
description held by any Lender, and all dividends and distributions on or other
rights in connection with any such property; supporting evidence and documents
relating to any of the above‑described property; and accessions and additions
to, and substitutions and replacements of, any and all of the foregoing, in each
case whether now owned or hereafter acquired or arising, and all proceeds
thereof. The Borrower acknowledges and agrees that the Liens on the Collateral
shall be granted to the Administrative Agent for the benefit of the holders of
the Obligations and the Funds Transfer and Deposit Account Liability, and shall
be valid and perfected first priority Liens subject, however, to Liens permitted
by Section 8.8 hereof, in each case pursuant to one or more Collateral Documents
from the Borrower in form and substance satisfactory to the Administrative
Agent.
Section 4.3.    Further Assurances. The Borrower agrees that it shall, and shall
cause each Guarantor to, from time to time at the request of the Administrative
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or perfect or protect such Liens on
the Collateral. In the event the Borrower or any Guarantor forms or acquires any
other Domestic Borrower Subsidiary after the date hereof, except as otherwise
provided in Sections 4.1 and 4.2 above, the Borrower shall promptly upon such
formation or acquisition cause such newly formed or acquired Domestic Borrower
Subsidiary to execute a Guaranty and such Collateral Documents as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent, or cause such Domestic Borrower Subsidiary to deliver
to the Administrative Agent, at the Borrower's cost and expense, such other
instruments, documents, certificates,




--------------------------------------------------------------------------------




and opinions reasonably required by the Administrative Agent in connection
therewith.
Section 5.
Definitions; Interpretation.

Section 5.1.    Definition. The following terms when used herein shall have the
following meanings:
“Adjusted LIBOR” is defined in Section 1.2(b) hereof.
“Administrative Agent” means Bank of Montreal, Chicago Branch, in its capacity
as Administrative Agent hereunder, and any successor in such capacity pursuant
to Section 11.7 hereof.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.
“Agreement to Pledge” means tangible negotiable warehouse receipts in the
possession of the Borrower, copies of which are included in the Borrowing Notice
attached hereto as Exhibit A, and the Borrower has agreed to deliver originals
of such warehouse receipts with all necessary endorsements within one (1)
Business Day of any Loan advance in reliance upon such warehouse receipts.
“Applicable Margin” means (i) with respect to Base Rate Loans, one half of one
percent (0.50%), (ii) with respect to Eurodollar Loans, two and one half of one
percent (2.50%), and (iii) with respect to the commitment fees set forth in
Section 2.1(a) hereof, one half of one percent (0.50%).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Provider” means any Person that: (i) maintains secure electronic
systems for the recording, holding and transferring of electronic warehouse
receipts and other electronic documents and information regarding ownership,
transfers and pledges of the same that are fully compliant with applicable law,
the agreement pursuant to which the Administrative Agent maintains its account
with such Person, and the Administrative Agent's standards for electronic
security of assets and information, in each case as determined by the
Administrative Agent in its sole discretion from time to time; (ii) is an
authorized “provider” of a “central filing system” for the maintenance of
electronic warehouse receipts in good standing with and in full compliance with
all requirements of 7 C.F.R. Part 735, including all requirements applicable
under the provider agreement between such Person and the US Farm Services Agency
(or its designee under applicable regulations); (iii) has entered into an
agreement allowing the Administrative Agent to hold an account for




--------------------------------------------------------------------------------




the crediting of electronic warehouse receipts and to participate in such
central filing system on terms and conditions satisfactory to the Administrative
Agent in its sole discretion, (iv) at all times maintain in full force and
effect any and all necessary insurance, sureties and bonds required by
applicable law or the agreement pursuant to which the Administrative Agent
maintains its account with such Person, and (v) that is otherwise satisfactory
to the Administrative Agent in its sole discretion.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.
“Base Rate” is defined in Section 1.2(a) hereof.
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.2(a) hereof.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrower Subsidiary” means a Subsidiary of the Borrower or of any of its direct
or indirect Subsidiaries.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as determined pursuant to Section 1.4
hereof.
“Borrowing Base” means, as of any time it is to be determined, the sum of:
(a) the sum of:
(i)    95% of the sum of (A) the aggregate amount of all obligations of all
Sellers under Eligible Repurchase Agreements to repurchase from the Borrower all
Qualified Commodities (other than Qualified Commodities consisting of Sorghum)
sold by the Sellers to the Borrower under the Eligible Repurchase Agreements,
plus (B) an amount equal to 90% of the Hedging Value of all Hedging Agreements
maintained in an Eligible Hedging Account with respect to such Qualified
Commodities, minus (C) the Repurchase Concentration Limit; plus
(ii)    the lesser of (A) $15,000,000 when taken together with the amounts set
forth in clauses (b)(ii) and (d) of this definition and (B) 89% of the aggregate
amount of all obligations of all Sellers under Eligible Repurchase




--------------------------------------------------------------------------------




Agreements to repurchase from the Borrower all Qualified Commodities consisting
of Sorghum sold by the Sellers to the Borrower under the Eligible Repurchase
Agreements,
provided that the amount included in the Borrowing Base pursuant to this
clause (a) shall not at any time exceed 90% of the sum of (i) the market value
at such time of all Eligible Commodities purchased by the Borrower under all
Eligible Repurchase Agreements, plus (ii) the Hedging Value of all Hedging
Agreements maintained in an Eligible Hedging Account with respect to such
Eligible Commodities, minus (iii) the Repurchase Concentration Limit; plus
(b) the sum of:
(i)    95% of the sum of (A) the aggregate principal amount of all payment
obligations of all Sellers under Eligible Loan Receivables secured by Qualified
Commodities (other than Qualified Commodities consisting of Sorghum) owed to the
Borrower, plus (B) an amount equal to 90% the Hedging Value of all Hedging
Agreements maintained in an Eligible Hedging Account with respect to such
Eligible Loan Receivables, minus (c) the Loan Receivable Concentration Limit,
plus
(ii)    the lesser of (A) $15,000,000 when taken together with the amounts set
forth in clauses (a)(ii) and (d) of this definition and (B) 89% of the aggregate
principal amount of all payment obligations of all Sellers under Eligible Loan
Receivables secured by Qualified Commodities consisting of Sorghum owed to the
Borrower,
provided that the amount included in the Borrowing Base pursuant to this
clause (b) at any time may not exceed 90% of the (i) market value at such time
of all Eligible Commodities pledged to the Borrower as collateral security for
the Eligible Loan Receivables, plus (ii) and the Hedging Value of all Hedging
Agreements maintained in an Eligible Hedging Account with respect to such
Eligible Commodities, minus (iii) the Loan Receivable Concentration Limit; plus
(c) 85% of the sum of (i) the market value of all Eligible Commodities (other
than Eligible Commodities consisting of Sorghum) owned by the Borrower that are
evidenced by tangible or electronic warehouse receipts, plus (ii) the Hedging
Value of all Hedging Agreements maintained in an Eligible Hedging Account with
respect to such Eligible Commodities; plus
(d) 80% of the sum of the market value of all Eligible Commodities consisting of
Sorghum owned by the Borrower that are evidenced by tangible or electronic
warehouse receipts, provided that the amount included in the Borrowing Base
pursuant to this clause (d), when taken together with the amounts set forth in
clauses (a)(ii) and (b)(ii) of this definition, will not exceed $15,000,000;
provided further, that (i) the Administrative Agent shall have the right upon
five (5) Business Days' notice to the Borrower to reduce the foregoing advance
rates in its reasonable discretion based on results from any field audit or
appraisal of the Collateral and (ii) the Borrowing Base shall be computed only
as against and




--------------------------------------------------------------------------------




on so much of such Collateral as is included on the Borrowing Notice
substantially in the form of Exhibit A attached hereto furnished from time to
time by the Borrower pursuant to this Agreement and, if required by the
Administrative Agent pursuant to any of the terms hereof or any Collateral
Document, as verified by such other evidence reasonably required to be furnished
to the Administrative Agent pursuant hereto or pursuant to any such Collateral
Document.
“Borrowing Limit” means, at any time the same is determined (including, at the
option of the Administrative Agent, daily computations of the value of Eligible
Commodities and Hedging Value of all Hedging Agreements), an amount equal to the
lesser of:
(i) the Borrowing Base as then determined and computed, and
(ii) the sum of:
    (A)    85% of (1) the market value at such time of all Eligible Commodities
(other than Eligible Commodities consisting of Sorghum) purchased by the
Borrower under all Eligible Repurchase Agreements, plus (2) the Hedging Value of
all Hedging Agreements maintained in an Eligible Hedging Account with respect to
such Eligible Commodities (including Sorghum); plus
(B)    85% of (1) the market value at such time of all Eligible Commodities
(other than Eligible Commodities consisting of Sorghum) pledged to the Borrower
as collateral security for the Eligible Loan Receivables, plus (2) the Hedging
Value of all Hedging Agreements maintained in an Eligible Hedging Account with
respect to such Eligible Commodities (including Sorghum); plus
(C)    85% of the sum of (i) the market value of all Eligible Commodities (other
than Eligible Commodities consisting of Sorghum) owned by the Borrower that are
evidenced by tangible or electronic warehouse receipts, plus (ii) the Hedging
Value of all Hedging Agreements maintained in an Eligible Hedging Account with
respect to such Eligible Commodities (including Sorghum); plus
(D)    the lesser of (1) $15,000,000, and (2) the sum of: (I) 80% of the market
value at such time of all Eligible Commodities consisting of Sorghum purchased
by the Borrower under all Eligible Repurchase Agreements; plus (II) 80% of the
market value at such time of all Eligible Commodities consisting of Sorghum
pledged to the Borrower as collateral security for the Eligible Loan
Receivables; plus (III) 80% of the market value of all Eligible Commodities
consisting of Sorghum owned by the Borrower that are evidenced by tangible or
electronic warehouse receipts, minus
(E)    The Concentration Limit.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in




--------------------------------------------------------------------------------




U.S. Dollar deposits in the interbank eurodollar market in London, England and
Nassau, Bahamas.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 30% or more of
the outstanding capital stock or other equity interests of Holdings on a
fully‑diluted basis, other than acquisitions of such interests by the Permitted
Holders, (b) Holdings ceases to own, directly or indirectly, 100% of the Voting
Stock of the Borrower, (c) Holdings fails to have the right to appoint a
majority of the board of directors (or similar governing body) of the Borrower,
(d) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
of Holdings in excess of $10,000,000, shall occur, or (e) any “Change of
Control” (or words of like import), as defined in any agreement or indenture
relating to any issue of Indebtedness for Borrowed Money of the Borrower or any
Borrower Subsidiary in excess of $100,000, shall occur.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
“Collateral Documents” means the Security Agreement, and all other mortgages,
deeds of trust, security agreements, pledge agreements, assignments, financing
statements and other documents as shall from time to time secure or relate to
the Obligations, and the Funds Transfer and Deposit Account Liability or any
part thereof.
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender's name




--------------------------------------------------------------------------------




on Schedule 1 attached hereto and made a part hereof, as the same may be reduced
or modified at any time or from time to time pursuant to the terms hereof. The
Borrower and the Lenders acknowledge and agree that the Commitments of the
Lenders aggregate $50,000,000 on the date hereof.
“Concentration Limit” means, at any date of determination, the aggregate amount
by which (a) the obligations of each Seller (including each such Seller's
Subsidiaries and Affiliates) to repurchase Qualified Commodities immediately
following the consummation of the applicable Eligible Repurchase Agreement or
the amount of the initial loans and advances made to each Seller (including each
such Seller's Subsidiaries and Affiliates) in connection with the applicable
Eligible Loan Agreement, as the case may be, exceeds $13,500,000, plus (b) the
obligations of each Seller (including each such Seller's Subsidiaries and
Affiliates) to repurchase Qualified Commodities pursuant to Eligible Repurchase
Agreements and the Borrower's loans and advances made to each such Seller
(including each such Seller's Subsidiaries and Affiliates) (including advances
set forth in clause (a) above) pursuant to Eligible Loan Agreements exceeds
$18,000,000.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
“Credit” means the credit facility for making Loans described in Section 1.1
hereof.
“Credit and Collection Policy” means the credit and collection policy of
Borrower dated as of October 15, 2010 heretofore delivered to the Administrative
Agent, as such policy may hereafter be amended, modified or supplemented from
time to time in accordance with this Agreement.
“Credit Event” means the advancing of any Loan.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means, subject to Section 1.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three




--------------------------------------------------------------------------------




Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 1.12(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.
“Delinquent Loan Receivable” means any Loan Receivable as to which (a) interest
payments are outstanding for more than thirty (30) days past the date payment
thereof is originally due or (b) principal payments are outstanding for more
than thirty (30) days past the date payment thereof is due taking into account
extensions or renewals granted by Borrower and consented to by Administrative
Agent.
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower's Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
“Domestic Borrower Subsidiary” means a Borrower Subsidiary that is not a Foreign
Borrower Subsidiary.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any Guarantor or any of
the Borrower's or such Guarantor's Affiliates or Subsidiaries (including
Borrower Subsidiaries).
“Eligible Commodities” means any Qualified Commodity which:
(a)     with respect to a Qualified Commodity subject to a Repurchase Agreement,
is an asset of the Borrower to which it has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Administrative Agent free and clear of any other Liens;
(b)    with respect to a Qualified Commodity that secures a Loan Receivable, the
Borrower has a perfected, first priority Lien in such Qualified Commodity free
and clean of any other Liens, and the Borrower has assigned all of its rights,
title and interest in such Lien




--------------------------------------------------------------------------------




to the Administrative Agent;
(c)    (i) is covered by a tangible negotiable warehouse receipt in the
Administrative Agent's possession with all necessary endorsements, (ii) is an
Eligible Electronic Warehouse Receipt, or (iii) is subject to an Agreement to
Pledge or a Trust Receipt;
(d)    if such Qualified Commodity is subject to an Agreement to Pledge, then
the Borrower shall have delivered an original tangible warehouse receipt with
all necessary endorsements no later than one (1) Business Day after the
Administrative Agent has advanced a Loan in reliance upon such Agreement to
Pledge;
(e)    if such Qualified Commodity is subject to a Trust Receipt, then no more
than 20 days have elapsed since the tangible warehouse receipts subject to such
Trust Receipt was sent by the Administrative Agent; provided, that the market
value of Qualified Commodities subject to Trust Receipts shall not exceed 25% of
the market value of such Qualified Commodities;
(f)    is delivered to the Borrower pursuant to an Eligible Repurchase Agreement
or has been pledged by a Seller to the Borrower to secure such Seller's
obligations under an Eligible Loan Receivable or is owned by the Borrower free
and clear of any Liens or other adverse intersets;
(g)    is subject to a Hedging Agreement in an equal amount to such Qualified
Commodity and such Hedging Agreement is maintained in an Eligible Hedging
Account; and
(h)    is not otherwise deemed to be ineligible in the reasonable judgment of
the Administrative Agent (it being acknowledged and agreed that with five (5)
Business Days prior written notice to the Borrower or any Subsidiary any such
commodity may be deemed ineligible by the Administrative Agent acting in its
reasonable judgment).
“Eligible Electronic Warehouse Receipt” means a warehouse receipt that satisfies
all of the following conditions:  (i) is an “electronic warehouse receipt”
within the meaning of 7 C.F.R. Sec. 735.3, (ii) is issued and maintained through
an Approved Provider at which Administrative Agent maintains an account for
delivery of electronic warehouse receipts, (iii) has been credited to the
Administrative Agent's account and Administrative Agent has the right to cause a
further transfer of such electronic warehouse receipt within the central filing
system of the Approved Provider without further action or consent by the
Borrower.
“Eligible Hedging Account” means a Hedging Account which:
(a)        is an asset of the Borrower or Seller to which it has good and
marketable title, is freely assignable, and is subject to a perfected, first
priority Lien in favor of the Administrative Agent free and clear of any other
Liens;
(b)        is maintained with an intermediary (as defined in the UCC) that is
acceptable to the Administrative Agent in its sole discretion, it being
understood that the Administrative Agent may, at any time and for any reason,
require that such Hedging Account be moved from one intermediary to another
intermediary that is acceptable to the Administrative Agent in its sole
discretion;




--------------------------------------------------------------------------------




(c)        is subject to an account control agreement among the Borrower or
Seller (as applicable), the Administrative Agent and the intermediary
satisfactory in form and substance to the Administrative Agent; and
(d)    is not otherwise deemed to be ineligible in the reasonable judgment of
the Administrative Agent (it being acknowledged and agreed that with five
(5) Business Days prior written notice any such commodity account of the
Borrower may be deemed ineligible by the Administrative Agent acting in its
reasonable judgment).
“Eligible Loan Receivable” means any Loan Receivable of the Borrower which:
(a)    has not been or should not be reserved for, charged off or deemed
uncollectible in accordance with the Collection and Credit Policy, provided that
in case of a reserve only the portion reserved for shall be considered
ineligible;
(b)     is the valid, binding and legally enforceable obligation of the Seller
obligated thereon and such Seller is not (i) a Borrower Subsidiary or an
Affiliate of the Borrower, (ii) a shareholder, director, officer or employee of
Holdings, the Borrower or any Borrower Subsidiary, (iii) the United States of
America, or any state or political subdivision thereof, or any department,
agency or instrumentality of any of the foregoing, unless the Assignment of
Claims Act or any similar state or local statute, as the case may be, is
complied with to the satisfaction of the Administrative Agent, (iv) a debtor
under any proceeding under the United States Bankruptcy Code, as amended, or any
other comparable bankruptcy or insolvency law, or (v) an assignor for the
benefit of creditors;
(c)    is an asset of the Borrower to which it has good and marketable title, is
freely assignable, and is subject to a perfected, first priority Lien in favor
of the Administrative Agent free and clear of any other Liens;
(d)    is not a Delinquent Loan Receivable;
(e)    no payment default has been declared or the Seller is not in default of
any other provision pertaining to such Loan Receivable;
(f)    is not due from an Seller located in a state in which Borrower is not
able to bring suit or otherwise enforce its remedies against an Seller through
judicial process;
(g)    does not arise from any Overadvance to a Seller, provided that only the
portion of the Loan Receivable arising from such Overadvance shall be considered
ineligible;
(h)    relates to a Loan Receivable which in the Administrative Agent's
reasonable credit judgment is adequately secured by Qualified Commodities and
other assets in an amount sufficient to cover the amount of the Loan Receivable;
provided that if such Loan Receivable is not adequately secured, then the
Administrative Agent may, in its sole discretion, include only that portion of
such Loan Receivable that is adequately secured;
(i)    does not arise from financial accommodations made based upon assets other
than Qualified Commodities;
(j)    as to which the representations or warranties with respect to such Loan
Receivable contained herein or in the other Loan Documents are true and correct
in all material respects;
(k)    the Borrower has (i) exclusive control over the enforcement and/or waiver
of the related Loan Agreement and any rights under or terms of the related Loan
Agreement and any related agreements, documents or instruments and all other
rights against such Seller under such Loan Agreement (including, without
limitation, all rights with respect to the payment of principal, interest, fees,
prepayment fees, default interest and other amounts




--------------------------------------------------------------------------------




under such Loan Agreement), and (ii) all rights of a secured party (as such term
is defined in the UCC) with respect to the unpaid balance of any amounts payable
under such Loan Agreement, including, without limitation all proceeds of the
foregoing and all enforcement rights in respect thereof;
(l)     is in compliance in all respects with the requirements of the Credit and
Collection Policy; and
(m)    is not otherwise deemed to be ineligible in the reasonable judgment of
the Administrative Agent (it being acknowledged and agreed that with five (5)
Business Days prior written notice Loan Receivable or categories thereof of the
Borrower or any Subsidiary may be deemed ineligible by the Administrative Agent
acting in its reasonable judgment).
“Eligible Repurchase Agreement” means any Repurchase Agreement which:
(a)     is the valid, binding and legally enforceable obligation of the Borrower
and the Seller and such Seller is not (i) a Subsidiary or an Affiliate of the
Borrower, (ii) a shareholder, director, officer or employee of Holdings, the
Borrower or any Subsidiary, (iii) the United States of America, or any state or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, unless the Assignment of Claims Act or any similar state
or local statute, as the case may be, is complied with to the satisfaction of
the Administrative Agent, (iv) a debtor under any proceeding under the United
States Bankruptcy Code, as amended, or any other comparable bankruptcy or
insolvency law, or (v) an assignor for the benefit of creditors;
(b)    provides that the Seller must repurchase the commodities within a
determined amount of time in accordance with such Repurchase Agreement;
(c)    no default or event of default exists under such Repurchase Agreement and
the representations and warranties made therein by the Borrower and the Seller
are true and correct in all material respects;
(d)    the Borrower has full and unqualified right to assign and grant a Lien in
such Repurchase Agreement to the Administrative Agent for the benefit of the
Lenders;
(e)    is not subject to any dispute, setoff, counterclaim, deductions or other
claims or defense with respect thereto by the Seller;
(f)    is not due from an Seller located in a state in which Borrower is not
able to bring suit or otherwise enforce its remedies against an Seller through
judicial process;
(g)     is in compliance in all respects with the requirements of the Credit and
Collection Policy; and
(h)    is not otherwise deemed to be ineligible in the reasonable judgment of
the Administrative Agent (it being acknowledged and agreed that with five (5)
Business Days prior written notice to the Borrower or any Subsidiary any such
commodity may be deemed ineligible by the Administrative Agent acting in its
reasonable judgment).
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural




--------------------------------------------------------------------------------




resources and wildlife, (c) the protection or use of surface water or
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation or handling of, or exposure to, any
hazardous material or (e) pollution (including any Release to air, land, surface
water or groundwater), and any amendment, rule, regulation, order or directive
issued thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.2(b) hereof.
“Eurodollar Reserve Percentage” is defined in Section 1.2(b) hereof.
“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 1.14 hereof) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 13.1 amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient's failure to comply with Section 13.1(b) or Section 13.1(d), and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in
Section 1.2(a) hereof.
“Foreign Borrower Subsidiary” means each Borrower Subsidiary which (a) is
organized under the laws of a jurisdiction other than the United States of
America or any state thereof or the District of Columbia, (b) conducts
substantially all of its business outside of the United States of America, and
(c) has substantially all of its assets outside of the United States of America.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Guarantor owing to any of the Lenders, or any Affiliates of such
Lenders, arising out of (a) the execution or processing of electronic transfers
of funds by automatic clearing house transfer, wire transfer or otherwise to or
from




--------------------------------------------------------------------------------




deposit accounts of the Borrower and/or any Guarantor now or hereafter
maintained with any of the Lenders or their Affiliates, (b) the acceptance for
deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, and (c) any other deposit, disbursement,
and cash management services afforded to the Borrower or any Guarantor by any of
such Lenders or their Affiliates.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.
“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.
“Hedging Account” means a commodity account, deposit account or securities
account (as such terms are defined in the UCC) maintained by the Borrower or a
Seller with an intermediary.
“Hedging Agreements” means any arrangement entered into by the Borrower or a
Seller with a counterparty to protect against fluctuations in raw materials
values or commodity prices (including without limitation a commodity swap
transaction, commodity collar transaction, commodity floor transaction,
commodity cap transaction, commodity purchase transaction or commodity option
transaction, or any combination of the foregoing (including any options to enter
into the foregoing)) that permits financial (rather than physical) settlement of
such arrangement.
“Hedging Value” means, at any time the same is to be determined, the aggregate
mark-to-market value of all Hedging Agreements as determined in accordance with
the terms and conditions set forth in such Hedging Agreements after taking into
account the effect of any legally enforceable netting agreement relating to such
Hedging Agreements, in each case determined without the addition of any asset
value with respect thereto.
“Holdings” is defined in the introductory paragraph hereof.
“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than ninety (90) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers' acceptances and other extensions of
credit whether or not representing obligations for borrowed money.




--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.
“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
Termination Date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, and (b) with respect to any Base Rate Loan, the last day
of every calendar month and on the Termination Date.
“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending in
the case of Eurodollar Loans, 2 weeks or 1, 2, 3, or 6 months thereafter,
provided, however, that:
(i)    no Interest Period shall extend beyond the final maturity date of the
relevant Loans;
(ii)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
(iii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
“INTL BOA Facility” means that certain Credit Agreement, dated as of October 1,
2010, among Holdings and INTL Global Currencies Limited, as Borrowers, the
Guarantors (as defined therein), the Lenders (as defined therein) and Bank of
America, N.A., as Administrative Agent, as the same may be amended from time to
time.
“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.
“Lenders” means and includes Bank of Montreal, Chicago Branch and the other
financial institutions from time to time party to this Agreement, including each
assignee Lender pursuant to Section 13.12 hereof.
“Lending Office” is defined in Section 10.4 hereof.
“LIBOR” is defined in Section 1.2(b) hereof.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Loan” is defined in Section 1.1 hereof and, as so defined, includes a Base Rate
Loan or a Eurodollar




--------------------------------------------------------------------------------




Loan, each of which is a “type” of Loan hereunder.
“Loan Agreement” means a loan agreement between Borrower and a Seller, pursuant
to which loans and advances are made to such Seller secured by a perfected,
first priority security interest (subject only to Liens acceptable to the
Administrative Agent in sole discretion) in the Property securing such loans,
advances and other obligations of the Seller owing thereunder, together with all
agreements, documents and instruments related thereto, as such loan agreement
and agreements, documents and instruments may be amended from time to time in
accordance with the Credit and Collection Policy and in accordance with this
Agreement.
“Loan Receivable Concentration Limit” means the Concentration Limit attributable
to loans and advances made to each Seller (including each such Seller's
Subsidiaries and Affiliates) in connection with Eligible Loan Agreements
“Loan Documents” means this Agreement, the Notes (if any), the Collateral
Documents, the Guaranties, and each other instrument or document to be delivered
hereunder or thereunder or otherwise in connection therewith.
“Loan Receivable” means the right to all repayments and other payments in
respect of any and all advances extended from time to time before, on or after
the date of this Agreement, by the Borrower to a Seller under a Loan Agreement
that are owing to the Borrower (whether at stated maturity, by acceleration, or
otherwise, according to the terms thereof).
“Management Fees” means all fees, charges and other amounts (including without
limitation salaries and any other compensation such as bonuses, pensions and
profit sharing payments) due and to become due to Holdings or any of its
Affiliates in consideration for, directly or indirectly, management, consulting
or similar services.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Borrower or of Holdings, the Borrower and the Borrower
Subsidiaries taken as a whole, (b) a material impairment of the ability of
Holdings, the Borrower or any Borrower Subsidiary to perform its material
obligations under any Loan Document or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability against Holdings,
the Borrower or any Borrower Subsidiary of any Loan Document or the rights and
remedies of the Administrative Agent and the Lenders thereunder or (ii) the
perfection or priority of any Lien granted under any Collateral Document.
“Material Contract” means each Loan Agreement, Loan Receivable, Hedging
Agreement, Repurchase Agreement and any other agreement entered into by the
Borrower with respect or in connection with the foregoing, in each case that is
included in determining eligibility requirements for purposes of the Borrowing
Base and/or the Borrowing Limit.
“Moody's” means Moody's Investors Service, Inc.
“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” and “Notes” each is defined in Section 1.8 hereof.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all




--------------------------------------------------------------------------------




fees and charges payable hereunder, and all other payment obligations of the
Borrower or any of the Guarantors arising under or in relation to any Loan
Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Event” means the event specified in Section 8.23 hereof.
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti‑money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107‑56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.14 hereof).
“Overadvance” means, with respect to any Loan Receivable, any advance by the
Borrower in favor of the related Seller which could cause the total outstanding
advances made by the Borrower in favor of such Seller at such time to exceed the
maximum amount of advances permitted by borrowing base restrictions under the
related Loan Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender's Commitment or, if the Commitments have been
terminated, the percentage held by such Lender of the aggregate principal amount
of all Loans then outstanding.
“Permitted Holders” means (a) Leucadia National Corporation and (b) (i) Sean M.
O'Connor, Scott J. Branch, John Radziwill or any of their respective spouses or
lineal descendants; (ii) the heirs, executors, administrators, testamentary
trustees, legatees or beneficiaries of any of the foregoing; and (iii) any
trust, the beneficiaries of which only include any of the foregoing or their
respective spouses or lineal descendants.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust,




--------------------------------------------------------------------------------




unincorporated organization or any other entity or organization, including a
government or agency or political subdivision thereof.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
“Qualified Commodity” means any physical commodity of the type described on
Schedule 5.1 attached hereto (as such schedule may be modified or supplemented
in the Administrative Agent's reasonable discretion) that is (a) either covered
by a tangible negotiable warehouse receipt issued or negotiated to the Borrower
or is an Eligible Electronic Warehouse Receipt; (b) on site and in storage
within a storage facility operated by the Seller; and (c) fully insured against
casualty loss while in storage with the Seller and the Seller or the Borrower
has delivered to the Administrative Agent an insurance certificate naming the
Administrative Agent as lender's loss payee with respect to such Qualified
Commodity.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Repurchase Agreement” means a master commodities sale/repurchase agreement
between the Borrower and a Seller, pursuant to which the Seller party thereto
agrees to sell certain commodities to the Borrower and the Borrower agrees to
purchase such commodities and then the Seller agrees to repurchase such
commodities at a later date, together with all agreements, documents and
instruments related thereto, as such agreements, documents and instruments may
be amended from time to time in accordance with the Credit and Collection Policy
and in accordance with this Agreement.
“Repurchase Concentration Limit” means the Concentration Limit attributable to
the obligations of each Seller (including each such Seller's Subsidiaries and
Affiliates) to repurchase Qualified Commodities pursuant to Eligible Repurchase
Agreements
“Required Lenders” means, as of the date of determination thereof, (i) in the
event there are two (2) Lenders, 100% and (ii) in the event there are more than
two (2) Lenders, Lenders whose outstanding Loans and Unused Commitments
constitute more than 50% of the sum of the total outstanding Loans and Unused
Commitments of the Lenders.
“S&P” means Standard & Poor's Ratings Services Group, a division of The
McGraw‑Hill Companies, Inc.
“Security Agreement” means that certain Security Agreement dated as of the date
of this Agreement between the Borrower and the Administrative Agent, as the same
may be amended, modified, supplemented or restated from time to time.
“Seller” means (i) with respect to Loan Receivables, each Person obligated to
make payments under such Loan Receivable and (ii) with respect to Repurchase
Agreements, each Person obligated to repurchase




--------------------------------------------------------------------------------




commodities previously sold to the Borrower under such Repurchase Agreement.
“Sorghum” means commodities consisting of sorghum and identified as Sorghum
North Texas and Sorghum Gulf Export.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.
“Tangible Net Worth” means, for any Person and at any time the same is to be
determined, the excess of such Person's assets over all its liabilities and
reserves as determined in accordance with GAAP, but excluding as assets
(i) goodwill and other intangible items and (ii) advances and loans to and
investments in such Person's Affiliates and Subsidiaries.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means May 31, 2013, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.
“Trust Receipt” means tangible negotiable warehouse receipts covering Qualified
Commodities delivered by the Administrative Agent to the Borrower or any other
Person for the purpose of (a) the ultimate sale or exchange of such Qualified
Commodity, or (b) the loading, unloading, storing, shipping, transshipping,
manufacturing, or otherwise dealing with such Qualified Commodities in a manner
preliminary to their sale or exchange.
“UCC” means Uniform Commercial Code of the State of Illinois as in effect from
time to time.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“Unused Commitments” means, at any time, the difference between the Commitments
then in effect and the aggregate outstanding principal amount of Loans.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly‑owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares




--------------------------------------------------------------------------------




of capital stock (other than directors' qualifying shares as required by law) or
other equity interests are owned by the Borrower and/or one or more Wholly‑owned
Subsidiaries within the meaning of this definition.
Section 5.2.    Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.
Section 5.3.    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of Holdings, the Borrower and the
Borrower Subsidiaries shall be the same as if such change had not been made. No
delay by the Borrower or the Required Lenders in requiring such negotiation
shall limit their right to so require such a negotiation at any time after such
a change in accounting principles. Until any such covenant, standard, or term is
amended in accordance with this Section 5.3, financial covenants shall be
computed and determined in accordance with GAAP in effect prior to such change
in accounting principles. Without limiting the generality of the foregoing, the
Borrower shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.
Section 6.
Representations and Warranties.

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:
Section 6.1.    Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a limited liability company under the
laws of the State of Delaware, has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or




--------------------------------------------------------------------------------




qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.
Section 6.2.    Holdings and Borrower Subsidiaries. Holdings and each Borrower
Subsidiary is duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect. Schedule 6.2 hereto identifies
the Borrower and each Borrower Subsidiary, the jurisdiction of its organization,
the percentage of issued and outstanding shares of each class of its capital
stock or other equity interests owned by Holdings, the Borrower and the Borrower
Subsidiaries (for Holdings, solely with respect to the Borrower and Borrower
Subsidiaries) and, if such percentage is not 100% (excluding directors'
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of the Borrower and each Borrower Subsidiary
are validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 6.2 as owned by
Holdings, the Borrower or the Borrower Subsidiaries are owned, beneficially and
of record, by Holdings, the Borrower or the applicable Borrower Subsidiary free
and clear of all Liens other than Liens permitted by Section 8.8 hereof. There
are no outstanding commitments or other obligations of the Borrower or any
Borrower Subsidiary to issue, and no options, warrants or other rights of any
Person to acquire, any shares of any class of capital stock or other equity
interests of the Borrower or any Borrower Subsidiary.
Section 6.3.    Authority and Validity of Obligations. The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for, to grant to the
Administrative Agent the Liens described in the Collateral Documents executed by
the Borrower, and to perform all of its obligations hereunder and under the
other Loan Documents executed by it. Holdings and each Borrower Subsidiary has
full right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations and Funds Transfer and Deposit Account Liability, to
grant to the Administrative Agent the Liens described in the Collateral
Documents executed by such Person (if any), and to perform all of its
obligations under the Loan Documents executed by it. The Loan Documents
delivered by Holdings, the Borrower and the Borrower Subsidiaries have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of Holdings, the Borrower and the Borrower Subsidiaries
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors' rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by Holdings, the
Borrower or any Borrower Subsidiary of any of the matters and things herein or
therein provided for, (a) contravene or constitute a default under any provision
of law or any judgment, injunction, order or decree binding upon Holdings, the
Borrower or any Borrower Subsidiary or any provision of the organizational
documents (e.g., charter, certificate or articles of incorporation and by‑laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of Holdings, the Borrower
or any Borrower Subsidiary, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting Holdings, the Borrower or any
Borrower Subsidiary or any of their Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (c) result in the creation or
imposition of any Lien on any Property of Holdings, the Borrower or any Borrower
Subsidiary other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral




--------------------------------------------------------------------------------




Documents.
Section 6.4.    Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Loans to finance traditional commodity financing arrangements or
the Borrower's purchase of Eligible Commodities from the Sellers who have agreed
to sell Eligible Commodities to (and to later repurchase such Eligible
Commodities from) the Borrower. None of Holdings, the Borrower or any Borrower
Subsidiary is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. Margin stock (as
hereinabove defined) constitutes less than 25% of the assets of Holdings, the
Borrower and the Borrower Subsidiaries which are subject to any limitation on
sale, pledge or other restriction hereunder.
Section 6.5.    Financial Reports. (i) The unaudited balance sheet of the
Borrower as at September 30, 2011, and the related income statement of the
Borrower for the fiscal year then ended, and the unaudited interim balance sheet
of the Borrower as at June 30, 2012, and the related income statement of the
Borrower and for the 9 months then ended, heretofore furnished to the
Administrative Agent and the Lenders fairly present the financial condition of
the Borrower as at said dates and the results of its operations and cash flows
for the periods then ended in conformity with GAAP applied on a consistent basis
(except that interim statements omit any footnotes to the information contained
therein and do not reflect certain adjustments which would be reflected on the
annual certified financial statements). Except as disclosed on Schedule 6.5
hereto, the Borrower has no contingent liabilities which are material to it
other than as indicated on such financial statements or, with respect to future
periods, on the financial statements furnished pursuant to Section 8.5 hereof.
(ii)    The Annual Report on Form 10-K for the fiscal year ended September 30,
2011 and the Quarterly Report on Form 10-Q for the fiscal quarter of Holdings
ended March 31, 2012, in each case has been prepared in accordance with GAAP
(except that interim statements omit any footnotes to the information contained
therein and do not reflect certain adjustments which would be reflected on the
annual certified financial statements) on a basis consistent, except as
otherwise noted therein, with that of the previous fiscal year or period and
fairly reflect the financial position of Holdings as of the dates thereof, and
the results of operations for the periods covered thereby. Except as disclosed
on Schedule 6.5 hereto, Holdings does not have contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 8.5 hereof.
Section 6.6.    No Material Adverse Change. Since September 30, 2011, there has
been no change in the condition (financial or otherwise) or business prospects
of Holdings, the Borrower or any Borrower Subsidiary except those occurring in
the ordinary course of business or disclosed in the financial reports identified
in Section 6.5(ii) hereof or another form of written disclosure to the Lenders
prior to the date of this Agreement, none of which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
Section 6.7.    Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Borrower only
represents that the same were prepared on the basis of information and estimates
the Borrower believed




--------------------------------------------------------------------------------




to be reasonable.
Section 6.8.    Trademarks, Franchises, and Licenses. Holdings, the Borrower and
the Borrower Subsidiaries own, possess, or have the right to use all material
patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information necessary to conduct their businesses as now conducted, without
known conflict with any patent, license, franchise, trademark, trade name, trade
style, copyright or other proprietary right of any other Person.
Section 6.9.    Governmental Authority and Licensing. Holdings, the Borrower and
the Borrower Subsidiaries have received all licenses, permits, and approvals of
all federal, state, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same could reasonably be expected to have a Material Adverse Effect. No
investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the knowledge of the Borrower, threatened.
Section 6.10.    Good Title. Holdings, the Borrower and the Borrower
Subsidiaries have good and defensible title (or valid leasehold interests) to
their assets as reflected on the most recent consolidated balance sheet of
Holdings, the Borrower and the Borrower Subsidiaries furnished to the
Administrative Agent and the Lenders (except for sales of assets in the ordinary
course of business), subject to no Liens other than such thereof as are
permitted by Section 8.8 hereof.
Section 6.11.    Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against Holdings, the Borrower or any
Borrower Subsidiary or any of their Property which if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Items disclosed in the financial reports identified in
Section 6.5(ii) and in Holdings' Annual Report on Form 10-K for the fiscal year
ended September 30, 2011 are not reasonably expected to have a Material Adverse
Effect.
Section 6.12.    Taxes.    Taxes. All material tax returns required to be filed
by Holdings, the Borrower or any Borrower Subsidiary in any jurisdiction have,
in fact, been filed, and all material taxes, assessments, fees, and other
governmental charges upon Holdings, the Borrower or any Borrower Subsidiary or
upon any of its Property, income or franchises, which are shown to be due and
payable in such returns, have been paid, except such taxes, assessments, fees
and governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided. Neither Holdings nor the Borrower knows of any proposed additional tax
assessment against Holdings, the Borrower or the Borrower Subsidiaries for which
adequate provisions in accordance with GAAP have not been made on their
accounts. Adequate provisions in accordance with GAAP for taxes on the books of
Holdings, the Borrower and each Borrower Subsidiary have been made for all open
years, and for its current fiscal period.
Section 6.13.    Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by
Holdings, the Borrower or any Borrower Subsidiary of any Loan Document, except
for (i) such approvals which have been obtained prior to the date of this
Agreement and remain in full force and effect and (ii) the filing of all
financing statements, mortgages, and other documents necessary to perfect the
Administrative Agent's Lien in the Collateral.
Section 6.14.    Affiliate Transactions. None of Holdings, the Borrower or
Borrower Subsidiary is a




--------------------------------------------------------------------------------




party to any contracts or agreements with any of its Affiliates (other than with
Wholly‑owned Borrower Subsidiaries) on terms and conditions which are less
favorable to Holdings, the Borrower or such Borrower Subsidiary than would be
usual and customary in similar contracts or agreements between Persons not
affiliated with each other.
Section 6.15.    Investment Company. None of Holdings, the Borrower or any
Borrower Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
Section 6.16.    ERISA. Each of Holdings, the Borrower and each other member of
its respective Controlled Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with ERISA
and the Code to the extent applicable to it and has not incurred any liability
to the PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA. None of Holdings, the Borrower or any
Borrower Subsidiary has any contingent liabilities with respect to any
post‑retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.
Section 6.17.    Compliance with Laws. Holdings, the Borrower and the Borrower
Subsidiaries are in compliance with the requirements of all federal, state and
local laws, rules and regulations applicable to or pertaining to their Property
or business operations (including, without limitation, the Occupational Safety
and Health Act of 1970, the Americans with Disabilities Act of 1990, and laws
and regulations establishing quality criteria and standards for air, water, land
and toxic or hazardous wastes and substances), where any such non‑compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. None of Holdings, the Borrower or any Borrower
Subsidiary has received written notice to the effect that its operations are not
in compliance with any of the requirements of applicable federal, state or local
environmental, health, and safety statutes and regulations or is the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, where any such non‑compliance or remedial action, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
    Section 6.18.    OFAC. (a) The Borrower is in compliance with the
requirements of all OFAC Sanctions Programs applicable to it, (b) Holdings and
each Borrower Subsidiary is in compliance with the requirements of all OFAC
Sanctions Programs applicable to Holdings and such Borrower Subsidiary, (c) the
Borrower has provided to the Administrative Agent and the Lenders all
information regarding Holdings, the Borrower and its Affiliates and the Borrower
Subsidiaries necessary for the Administrative Agent and the Lenders to comply
with all applicable OFAC Sanctions Programs, and (d) to the best of the
Borrower's knowledge, none Holdings, the Borrower nor any of the Borrower's
Affiliates or Subsidiaries is, as of the date hereof, named on the current OFAC
SDN List.
Section 6.19.    Other Agreements. None of Holdings, the Borrower or any
Borrower Subsidiary is in default under the terms of any covenant, indenture or
agreement of or affecting such Person or any of its Property, which default if
uncured could reasonably be expected to have a Material Adverse Effect.
Section 6.20.    Solvency. Holdings, Borrower and the Borrower Subsidiaries are
solvent, able to pay their debts as they become due, and have sufficient capital
to carry on their business and all businesses in which they are about to engage.
Section 6.21.    No Default. No Default or Event of Default has occurred and is
continuing.




--------------------------------------------------------------------------------




Section 6.22.    No Broker Fees. No broker's or finder's fee or commission will
be payable with respect hereto or any of the transactions contemplated thereby;
and the Borrower hereby agrees to indemnify the Administrative Agent and the
Lenders against, and agree that they will hold the Administrative Agent and the
Lenders harmless from, any claim, demand, or liability for any such broker's or
finder's fees alleged to have been incurred in connection herewith or therewith
and any expenses (including reasonable attorneys' fees) arising in connection
with any such claim, demand, or liability.
Section 6.23.    Material Contracts. Each of the Borrower and each Borrower
Subsidiary has entered into and is performing its duties under each Material
Contract in accordance with the Credit and Collection Policies.
Section 7.
Conditions Precedent.

Section 7.1.    All Credit Events. At the time of each Credit Event hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date;
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;
(c)    in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 1.4 hereof;
(d)    after giving effect to such Credit Event, the aggregate principal amount
of all Loans then outstanding does not exceed the lesser of (i) the Commitment
and (ii)  the Borrowing Limit, and the Borrower shall have delivered to the
Administrative Agent a certificate in the form attached hereto as Exhibit A in
evidence thereof;
(e)    after giving effect to such Credit Event, the Borrower's Tangible Net
Worth shall be the greater of (i) $1,000,000 and (ii) 7.5% of the aggregate
principal amount of all Loans outstanding;
(f)    to the extent that the proceeds of any Loan are used to finance any Loan
Receivable, INTL BOA Facility has been amended or the restriction against the
making of advances or loans thereunder has been waived, in each case in
accordance with the terms thereof, so that the Borrower is permitted to advance
or make loans to a Seller under the applicable Loan Agreement; and
(e)    such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent or any Lender (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect.
Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date on such Credit Event as to the facts
specified in subsections (a) through (f), both inclusive, of this Section.
Section 7.2.    Conditions to the Effectiveness of this Agreement. This
Agreement shall become effective upon satisfaction of the following conditions:




--------------------------------------------------------------------------------




(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower, the Guarantors, and the Lenders;
(b)    if requested by any Lender, the Administrative Agent shall have received
for such Lender such Lender's duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.8 hereof;
(c)    the Administrative Agent shall have received the Security Agreement duly
executed by the Borrower, together with (i) UCC financing statements to be filed
against the Borrower, as debtor, in favor of the Administrative Agent, as
secured party and (ii) to the extent a Borrowing is requested on the Closing
Date, (A) warehouse receipts together with all necessary endorsements with
respect to the Eligible Commodities, and (B) all commodity account control
agreements for all Eligible Hedging Accounts;
(d)    the Administrative Agent shall have received evidence of insurance
insuring the Eligible Commodities and naming the Administrative Agent as
lender's loss payee;
(e)    the Administrative Agent shall have received copies of the Borrower's and
each Guarantor's articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;
(f)    the Administrative Agent shall have received copies of resolutions of the
Borrower's and each Guarantor's Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on the Borrower's and each
Guarantor's behalf, all certified in each instance by its Secretary or Assistant
Secretary;
(g)    the Administrative Agent shall have received copies of the certificates
of good standing for the Borrower and each Guarantor (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of the state
of its incorporation or organization and of each state in which it is qualified
to do business as a foreign corporation or organization;
(h)    the Administrative Agent shall have received a list of the Borrower's
Authorized Representatives;
(i)    each Lender shall have received an upfront fee in an amount equal to
0.10% of such Lender's Commitment;
(j)    each Lender shall have received such evaluations and certifications as it
may reasonably require in order to satisfy itself as to the value of the
Collateral, the financial condition of the Borrower and the Guarantors, and the
lack of material contingent liabilities of the Borrower and the Guarantors;
(k)    the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;
(l)    the Administrative Agent shall have received the favorable written
opinion of counsel




--------------------------------------------------------------------------------




to the Borrower and each Guarantor, in form and substance satisfactory to the
Administrative Agent;
(m)    the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W‑9 for the Borrower and each Guarantor;
(n)    no material adverse change in the business, condition (financial or
otherwise), operations, performance, or Properties of the Borrower or any
Guarantor shall have occurred since September 30, 2011;
(o)    the Administrative Agent shall have received copies of all Material
Contracts (or the Borrower's standard form of such contacts), which shall be in
form and substance satisfactory to the Administrative Agent;
(p)    the Administrative Agent shall have received copies of the Credit and
Collection Policy, which shall be in form and substance satisfactory to the
Administrative Agent;
(q)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects as of the Closing Date, except to the extent the same expressly relate
to an earlier date;
(r)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the consummation of the transaction contemplated by
this Agreement;
(s)    to the extent such secured Indebtedness for Borrowed Money is not
permitted hereunder, the Administrative Agent shall have received pay‑off and
lien release letters from secured creditors of the Borrower setting forth, among
other things, the total amount of indebtedness outstanding and owing to them (or
outstanding letters of credit issued for the account of the Borrower) and
containing an undertaking to cause to be delivered to the Administrative Agent
UCC termination statements and any other lien release instruments necessary to
release their Liens on the assets of the Borrower, which pay‑off and lien
release letters shall be in form and substance acceptable to the Administrative
Agent;
(t)    the Administrative Agent shall have received evidence satisfactory to it
that the credit facility evidenced by that certain Credit Agreement dated as of
December 2, 2010, as amended, by and among FCStone Financial, Inc. (“FCStone
Financial”), the guarantors party thereto, the lenders party thereto and the
Administrative Agent has been terminated and all indebtedness, obligations and
liabilities of FCStone Financial arising thereunder have been paid in full and
the lenders' commitment to extend credit to FCStone Financial has been
terminated;
(u)    the Administrative Agent shall have received (i) unaudited financial
statements (including balance sheets and income statements) of the Borrower for
the fiscal years of the Borrower ended September 30, 2011 and September 30,
2010; (ii) unaudited financial statements (including balance sheets and income
statements) of the Borrower for each of the fiscal quarters of the Borrower
ended December 31, 2011 and March 31, 2012; (iii) audited financial statements
(including balance sheets, income statements and cash flow statements) of
Holdings and its Subsidiaries for the fiscal years of Holdings ended September
30, 2011, September 30, 2010 and September 30, 2009; and (iv) unaudited
consolidated and consolidating financial statements (including balance sheets,
income statements and cash flow statements) of Holdings and its Subsidiaries for
each of the fiscal quarters of Holdings ended December 31, 2011 and March 31,
2012, in each case in form and substance




--------------------------------------------------------------------------------




satisfactory to the Administrative Agent; and
(v)    the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
Section 8.
Covenants.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:
Section 8.1.    Maintenance of Business. Holdings and the Borrower shall, and
shall cause each Borrower Subsidiary to, preserve and maintain its existence,
except as otherwise provided in Section 8.10(c) hereof. Holdings and the
Borrower shall, and shall cause each Borrower Subsidiary to, preserve and keep
in force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect.
Section 8.2.    Maintenance of Properties. Holdings and the Borrower shall, and
shall cause each Borrower Subsidiary to, maintain, preserve, and keep its
property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear excepted), and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, except (i) to the extent that, in the reasonable business judgment
of such Person, any such Property is no longer necessary for the proper conduct
of the business of such Person or (ii) where failure to do so could reasonably
be expected to have a Material Adverse Effect.
Section 8.3.    Taxes and Assessments. Each of Holdings and the Borrower shall
duly pay and discharge, and shall cause each Borrower Subsidiary to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor.
Section 8.4.    Insurance. Each of Holdings and the Borrower shall insure and
keep insured, and shall cause each Borrower Subsidiary to insure and keep
insured, with good and responsible insurance companies, all insurable Property
owned by it which is of a character usually insured by Persons similarly
situated and operating like Properties against loss or damage from such hazards
and risks, and in such amounts, as are insured by Persons similarly situated and
operating like Properties; and each of Holdings and the Borrower shall insure,
and shall cause each Borrower Subsidiary to insure, such other hazards and risks
(including, without limitation, business interruption, employers' and public
liability risks) with good and responsible insurance companies as and to the
extent usually insured by Persons similarly situated and conducting similar
businesses. The Borrower shall in any event maintain, and cause each Subsidiary
to maintain, insurance on the Collateral to the extent required by the
Collateral Documents. The Borrower shall, upon the request of the Administrative
Agent, furnish to the Administrative Agent and the Lenders a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section.
Section 8.5.    Financial Reports. Holdings and the Borrower shall, and shall
cause each Borrower Subsidiary to, maintain a standard system of accounting in
accordance with GAAP and shall furnish to the




--------------------------------------------------------------------------------




Administrative Agent, each Lender, and each of their duly authorized
representatives such information respecting the business and financial condition
of Holdings, the Borrower and each Borrower Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:
(a)    as soon as available, and in any event no later than 30 days after the
last day of each calendar month, a listing of all Sellers with the amount
outstanding under the applicable Repurchase Agreement or Loan Receivable
together with the Borrower's internal risk rating relating to such Sellers, in
each case prepared by the Borrower as of the end of and for such period and
certified to by its chief financial officer or another officer of the Borrower
acceptable to the Administrative Agent;
(b)    as soon as available, and in any event no later than 45 days after the
last day of each fiscal quarter of each fiscal year of the Borrower, a copy of
the consolidated balance sheet of the Borrower and the Borrower Subsidiaries as
of the last day of such fiscal quarter and the consolidated statements of income
of the Borrower and the Borrower Subsidiaries for the fiscal quarter and for the
fiscal year‑to‑date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year‑end audit adjustments) and
certified to by its chief financial officer or another officer of the Borrower
acceptable to the Administrative Agent;
(c)    as soon as available, and in any event no later than 45 days after the
last day of each fiscal quarter of each fiscal year of Holdings, a copy of the
consolidated balance sheet of Holdings and its Subsidiaries as of the last day
of such fiscal quarter and the consolidated statements of income, retained
earnings, and cash flows of Holdings and its Subsidiaries for the fiscal quarter
and for the fiscal year‑to‑date period then ended, each in reasonable detail
showing in comparative form the figures for the corresponding date and period in
the previous fiscal year, prepared by Holdings in accordance with GAAP (subject
to the absence of footnote disclosures and year‑end audit adjustments) and
certified to by its chief financial officer or another officer of Holdings
acceptable to the Administrative Agent;
(d)    as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of Holdings, a copy of the consolidated balance
sheet of Holdings and its Subsidiaries as of the last day of the fiscal year
then ended and the consolidated statements of income, retained earnings, and
cash flows of Holdings and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied by an unqualified
opinion of a firm of independent public accountants of recognized national
standing, selected by Holdings and reasonably satisfactory to the Administrative
Agent and the Required Lenders, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of Holdings and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;
(e)    promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of Holdings, the




--------------------------------------------------------------------------------




Borrower's or any Borrower Subsidiary's operations and financial affairs given
to it by its independent public accountants;
(f)    if requested by the Administrative Agent or any Lender, promptly after
the sending or filing thereof, copies of each financial statement, report,
notice or proxy statement sent by Holdings, the Borrower or any Borrower
Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10‑K, Form 10‑Q and Form 8‑K reports) filed by Holdings, the
Borrower or any Borrower Subsidiary with any securities exchange or the
Securities and Exchange Commission or any successor agency;
(g)    promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of Holdings, the Borrower or any
Subsidiary or of notice of any material noncompliance with any applicable law,
regulation or guideline relating to Holdings, the Borrower or any Borrower
Subsidiary, or its business;
(h)    at the end of each Business Day during which any Obligations are
outstanding hereunder, the Borrower shall, and shall cause its Affiliates, to
deliver to the Administrative Agent daily mark-to-market reports of the Hedging
Value of all Hedging Agreements in the Eligible Hedge Accounts;
(i)    notice of any Change of Control;
(j)    promptly after knowledge thereof shall have come to the attention of any
responsible officer of Holdings, or the Borrower, written notice of (i) any
threatened or pending litigation or governmental or arbitration proceeding or
labor controversy against Holdings, the Borrower or any Borrower Subsidiary or
any of their Property which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect; (ii) the occurrence of any Default
or Event of Default hereunder; or (iii) the occurrence of any event or the
existence of any condition that could reasonably be expected to have a Material
Adverse Effect;
(k)    promptly after any change or other modification of the Borrower's
internal risk rating on any Seller, the Borrower shall deliver to the
Administrative Agent notice of any such change or modification of the change in
such Seller's internal risk rating; and
(l)    with each of the financial statements delivered pursuant to
subsection (b) above, a written certificate in the form attached hereto as
Exhibit D signed by the chief financial officer of the Borrower or another
officer of the Borrower acceptable to the Administrative Agent to the effect
that to the best of such officer's knowledge and belief no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by Holdings, the Borrower or any Borrower Subsidiary to remedy the
same. Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.22 hereof.
Section 8.6.    Inspection. Each of Holdings and the Borrower shall, and shall
cause each Borrower Subsidiary to, permit the Administrative Agent, each Lender
and each of their duly authorized representatives and agents to visit and
inspect any of its Property, corporate books, and financial records, to examine
and make copies of its books of accounts and other financial records, and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees and independent public accountants




--------------------------------------------------------------------------------




(and by this provision the Borrower hereby authorizes such accountants to
discuss with the Administrative Agent, and such Lenders the finances and affairs
of Holdings, the Borrower and the Borrower Subsidiaries) at such reasonable
times and intervals as the Administrative Agent or any such Lender may designate
and, so long as no Default or Event of Default exists, with reasonable prior
notice to the Borrower.
Section 8.7.    Borrowings and Guaranties. The Borrower shall not, nor shall it
permit any Borrower Subsidiary to, issue, incur, assume, create or have
outstanding any Indebtedness for Borrowed Money, or incur liabilities for
interest rate, currency, or commodity cap, collar, swap, or similar hedging
arrangements, or be or become liable as endorser, guarantor, surety or otherwise
for any debt, obligation or undertaking of any other Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another, or subordinate any claim or demand it may
have to the claim or demand of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:
(a)    the Obligations and Funds Transfer and Deposit Account Liability of the
Borrower and the Borrower Subsidiaries owing to the Administrative Agent and the
Lenders (and their Affiliates);
(b)    purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and the Borrower Subsidiaries in an amount not to exceed $100,000 in
the aggregate at any one time outstanding;
(c)    obligations of the Borrower or any Borrower Subsidiary arising out of
Hedging Agreements in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes;
(d)    endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
(e)    intercompany advances from time to time (i) owing by any Borrower
Subsidiary to the Borrower or another Borrower Subsidiary or by the Borrower to
a Borrower Subsidiary (ii) from the Borrower to Holdings or owing by the
Borrower to Holdings, in each under this clause (e) in the ordinary course of
business to finance working capital needs;
(f)    unsecured indebtedness owing by the Borrower or any Borrower Subsidiary
to Holdings so long as such indebtedness is subordinated in right of payment to
the prior payment of the Obligations and Funds Transfer and Deposit Account
Liability;
(g)    the guaranty by the Borrower and the Borrower Subsidiaries of the
obligations of Holdings and its Subsidiaries under the INTL BOA Facility in an
aggregate principal amount not to exceed $175,000,000 at any one time (and
renewals, refinancings and extensions thereof);
(h)    indebtedness arising under that certain Master Commodity Transaction
Agreement dated December 20, 2011 by and among the Borrower, INTL Commodities,
Inc,, and VMF Special Purpose Vehicle SPC on behalf of M1 Segregated Portfolio,
and any other indebtedness arising under repurchase agreements approved by the
Administrative Agent in its sole discretion; and
(i)    unsecured indebtedness of the Borrower and the Borrower Subsidiaries not
otherwise




--------------------------------------------------------------------------------




permitted by this Section in an amount not to exceed $100,000 in the aggregate
at any one time outstanding.
Section 8.8.    Liens. The Borrower shall not, nor shall it permit any Borrower
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:
(a)    Liens arising by statute in connection with worker's compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Borrower Subsidiary is a party
or other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
(b)    mechanics', workmen's, materialmen's, landlords', carriers' or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
(c)    judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and the Borrower Subsidiaries secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $100,000 at any one time outstanding;
(d)    Liens on the interest of lessors under Capital Leases or operating
leases;
(e)    Liens on equipment of the Borrower or any Borrower Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 8.7(b)
hereof, representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Borrower Subsidiary other than the respective Property so
acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;
(f)    Liens on Hedging Accounts in favor of an intermediary to secure payment
of customary fees and commissions and for payment or delivery of Hedging
Agreements purchased or sold from such Hedging Accounts;
(g)    Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents;
(h)    Liens securing the guaranty permitted by Section 8.7(g) hereof; provided,
such Liens are limited to the Borrower's equity interests in the Borrower
Subsidiaries; and
(i)    Liens securing indebtedness permitted by Section 8.7(h) hereof; provided,
that such Liens do not cover the Collateral including any proceeds thereof.




--------------------------------------------------------------------------------




Section 8.9.    Investments, Acquisitions, Loans and Advances. The Borrower
shall not, nor shall it permit any Borrower Subsidiary to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:
(a)    investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
(b)    investments in commercial paper rated at least P‑1 by Moody's and at
least A‑1 by S&P maturing within one year of the date of issuance thereof;
(c)    investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;
(d)    investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;
(e)    investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;
(f)    the Borrower's investments in the Domestic Borrower Subsidiaries;
(g)    the Borrower's loans and advances to Sellers pursuant to Repurchase
Agreements or Loan Agreements;
(h)    the Borrower's or any Borrower Subsidiary's loans and advances to
Holdings so long as (i) no Default or Event of Default has occurred and is
continuing or would result from such loan or advance, and (ii) the Borrower is
in compliance with Section 8.22 hereof after giving effect to any such loan or
advance; and
(i)    intercompany loans and advances from Holdings to the Borrower or to a
Borrower Subsidiary in the ordinary course of business to finance working
capital needs.
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
Section 8.10.    Mergers, Consolidations and Sales. The Borrower shall not, nor
shall it permit any Borrower Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose




--------------------------------------------------------------------------------




of all or any part of its Property, including any disposition of Property as
part of a sale and leaseback transaction, or in any event sell or discount (with
or without recourse) any of its notes or accounts receivable; provided, however,
that this Section shall not apply to nor operate to prevent:
(a)    the sale of inventory in the ordinary course of business;
(b)    the sale, transfer, lease or other disposition of Property of the
Borrower and the Borrower Subsidiaries to one another in the ordinary course of
its business;
(c)    the merger of any Borrower Subsidiary with and into the Borrower or any
other Borrower Subsidiary, provided that, in the case of any merger involving
the Borrower, the Borrower is the corporation surviving the merger;
(d)    the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
(e)    the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or the Borrower
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and
(f)    the sale, transfer, lease or other disposition of Property of the
Borrower or any Borrower Subsidiary (including any disposition of Property as
part of a sale and leaseback transaction) aggregating for the Borrower and the
Borrower Subsidiaries not more than $100,000 during any fiscal year of the
Borrower.
Section 8.11.    Maintenance of Borrower Subsidiaries. (a) Holdings or the
Borrower shall not assign, sell or transfer, nor shall they permit any Borrower
Subsidiary to issue, assign, sell or transfer, any shares of capital stock or
other equity interests of the Borrower or a Borrower Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) the issuance, sale,
and transfer to any person of any shares of capital stock of the Borrower or a
Borrower Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Borrower
Subsidiary, and (b) any transaction permitted by Section 8.8(f) or
Section 8.10(c) above.
Section 8.12.    Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Borrower Subsidiary to, (a) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests),
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same, or (c) directly or indirectly pay
Management Fees (collectively referred to herein as “Restricted Payments”);
provided, however, that the foregoing shall not operate to prevent (a) the
making of dividends or distributions by any Borrower Subsidiary to the Borrower
and (b) the Borrower may make dividends and distributions during any fiscal year
so long as (i) no Default or Event of Default has occurred and is continuing or
would result from such dividend or other distribution, and (ii) the Borrower is
in compliance with Section 8.22 hereof after giving effect to any such dividend
or other distribution.
Section 8.13.    ERISA. Each of Holdings and the Borrower shall, and shall cause
each Borrower Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
could reasonably be expected to result in the imposition of a Lien against any
of its Property. Each of Holdings and the Borrower shall, and shall cause each
Borrower Subsidiary to,




--------------------------------------------------------------------------------




promptly notify the Administrative Agent and each Lender of: (a) the occurrence
of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by Holdings, the Borrower or any
Borrower Subsidiary of any material liability, fine or penalty, or any material
increase in the contingent liability of Holdings, the Borrower or any Borrower
Subsidiary with respect to any post‑retirement Welfare Plan benefit.
Section 8.14.    Compliance with Laws. Each of Holdings and the Borrower shall,
and shall cause each Borrower Subsidiary to, comply in all respects with the
requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders (including but not limited to all Environmental Laws)
applicable to or pertaining to its Property or business operations, where any
such non‑compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.
Section 8.15.    Burdensome Contracts with Affiliates. The Borrower shall not,
nor shall it permit any Borrower Subsidiary to, enter into any contract,
agreement or business arrangement with any of its Affiliates (other than with
Wholly‑owned Subsidiaries) on terms and conditions which are less favorable to
the Borrower or such Borrower Subsidiary than would be usual and customary in
similar contracts, agreements or business arrangements between Persons not
affiliated with each other.
Section 8.16.    No Changes in Fiscal Year. The fiscal year of Holdings, the
Borrower and the Borrower Subsidiaries ends on September 30 of each year; and
neither Holdings nor the Borrower shall, nor shall they permit any Borrower
Subsidiary to, change its fiscal year from its present basis.
Section 8.17.    Formation of Borrower Subsidiaries. Promptly upon the formation
or acquisition of any Domestic Borrower Subsidiary, the Borrower shall provide
the Administrative Agent and the Lenders notice thereof and timely comply with
the requirements of Section 4 hereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Borrower Subsidiary). The Borrower shall
not, nor shall it permit any Borrower Subsidiary to, form or acquire any Foreign
Borrower Subsidiary.
Section 8.18.    Change in the Nature of Business. Neither Holdings nor the
Borrower shall, nor shall they permit any Borrower Subsidiary to, engage in any
business or activity if as a result the general nature of the business of
Holdings, the Borrower or any Borrower Subsidiary would be changed in any
material respect from the general nature of the business engaged in by it as of
the Closing Date.
Section 8.19.    Use of Proceeds. The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.
Section 8.20.    No Restrictions. Except as disclosed to the Lenders or as
otherwise provided herein, neither Holdings nor the Borrower shall, nor shall
they permit any Borrower Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of Holdings, the Borrower
or any Borrower Subsidiary to: (a) pay dividends or make any other distribution
on the Borrower's or any Borrower Subsidiary's capital stock or other equity
interests owned (directly or indirectly) by Holdings, the Borrower or any other
Borrower Subsidiary, (b) pay any indebtedness owed to Holdings, the Borrower or
any other Borrower Subsidiary, (c) make loans or advances to Holdings, the
Borrower or any other Borrower Subsidiary, (d) transfer any of its Property to
Holdings, the Borrower or any other Borrower Subsidiary, or (e) guarantee the
Obligations and Funds Transfer and Deposit Account Liability and/or grant Liens
on its assets to the Administrative Agent




--------------------------------------------------------------------------------




as required by the Loan Documents.
Section 8.21.    Performance of Duties; Amendment of Material Contracts. (a)
Each of Holdings and the Borrower shall, and shall cause each Borrower
Subsidiary to, (i) fully and timely perform in all material respects all
agreements required to be observed by it in connection with each Material
Contract, (ii) comply in all material respects with the Credit and Collection
Policy, and (iii) refrain from taking any action (including waiving any default
or event of default under a Material Contract) that may materially impair the
rights of the Administrative Agent or the Lenders in any Material Contract or
any Collateral.
(b)    Neither Holdings nor the Borrower shall, nor shall they permit any
Borrower Subsidiary to, make any change to the Credit and Collection Policy or
their method for computing internal risk ratings for the Sellers if such change
would have a material adverse effect on any Material Contract.
Section 8.22.    Tangible Net Worth. The Borrower shall at all times maintain a
Tangible Net Worth of not less than the greater of (i) $1,000,000 and (ii) 5.0%
of the aggregate principal amount of all Loans outstanding.
Section 8.23.    Compliance with OFAC Sanctions Programs. (a) Each of Holdings
and the Borrower shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to Holdings or the Borrower and shall cause each
of the Borrower Subsidiaries to comply with the requirements of all OFAC
Sanctions Programs applicable to such Borrower Subsidiary.
(b)    Each of Holdings and the Borrower shall provide the Administrative Agent,
and the Lenders any information regarding Holdings, the Borrower, and the
Borrower's Affiliates, and the Borrower Subsidiaries necessary for the
Administrative Agent and the Lenders to comply with all applicable OFAC
Sanctions Programs; subject however, in the case of Affiliates, to the
Borrower's ability to provide information applicable to them.
(c)    If any of Holdings or the Borrower obtains actual knowledge or receives
any written notice that any of Holdings or the Borrower, any Affiliate of the
Borrower or any Borrower Subsidiary is named on the then current OFAC SDN List
(such occurrence, an “OFAC Event”), the Borrower shall promptly (i) give written
notice to the Administrative Agent and the Lenders of such OFAC Event, and
(ii) comply with all applicable laws with respect to such OFAC Event (regardless
of whether the party included on the OFAC SDN List is located within the
jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and Holdings and the Borrower hereby authorize and consent to the
Administrative Agent and the Lenders taking any and all steps the Administrative
Agent or the Lenders deem necessary, in their sole but reasonable discretion, to
avoid violation of all applicable laws with respect to any such OFAC Event,
including the requirements of the OFAC Sanctions Programs (including the
freezing and/or blocking of assets and reporting such action to OFAC).
Section 8.24.    Deposit Accounts. Not later than 30 days after the Closing
Date, the Borrower shall, and shall cause each Borrower Subsidiary to, maintain
all deposit accounts with the Administrative Agent or with other financial
institutions selected by the Borrower and reasonably acceptable to the
Administrative Agent (which financial institutions have entered into account
control agreements with the Administrative Agent relating to such accounts on
terms reasonably acceptable to the Administrative Agent).
Section 8.25.    Material Contracts. Promptly upon entering into any Material
Contract the Borrower shall deliver a copy thereof to the Administrative Agent.




--------------------------------------------------------------------------------




Section 8.26.    Most Favored Lenders. In the event that the Borrower or any of
the Borrower Subsidiaries shall, directly or indirectly, be a party to or enter
into or otherwise consent to any agreement or instrument (or any amendment,
supplement or modification thereto) under which, directly or indirectly, any
Person or Persons undertakes to make or provide credit or loans to the Borrower
or any of the Borrower Subsidiaries (including, without limitation, any
instrument, document or indenture relating to any Indebtedness and any Material
Contract), which agreement (or amendment thereto) provides such Person with more
restrictive covenants or borrowing base provisions than are provided to the
Administrative Agent and/or the Lenders in this Agreement, the Borrower shall
provide the Administrative Agent and the Lenders with a copy of each such
agreement (or amendment thereto) and such more restrictive covenants or
borrowing base provisions shall automatically be deemed to be incorporated into
this Agreement, and the Administrative Agent and the Lenders shall have the
benefits of such more restrictive covenants or borrowing base provisions as if
specifically set forth herein and applied for the benefit of the holders of the
Obligations and the interest of the Administrative Agent and/or the Lenders in
the Collateral (and no amendment, modification, or waiver of any such more
restrictive covenants or borrowing base provisions incorporated herein by
reference shall be effective against the Administrative Agent or the Lenders
unless consented to by the Required Lenders).  Upon the written request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into an amendment to this Agreement to include such more restrictive covenants
or borrowing base provisions (provided that the Administrative Agent and the
Lenders shall maintain the benefit of such more restrictive covenants or
borrowing base provisions even if the Administrative Agent or Required Lenders
fail to make such request or the Borrower fails to provide such amendment).
Section 9.
Events of Default and Remedies.

Section 9.1.    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default in the payment when due of all or any part of the principal of or
interest on any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any fee or other Obligation payable
hereunder or under any other Loan Document;
(b)    default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.15, 8.16, 8.18, 8.19,
8.20, 8.21 8.22 or 8.24 hereof or of any provision in any Loan Document dealing
with the use, disposition or remittance of the proceeds of Collateral or
requiring the maintenance of insurance thereon;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of Holdings or the Borrower or (ii) written notice thereof is given to
the Borrower by the Administrative Agent;
(d)    any representation or warranty made herein or in any other Loan Document
or in any certificate furnished to the Administrative Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;
(e)    any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to




--------------------------------------------------------------------------------




create a valid and perfected first priority Lien in favor of the Administrative
Agent in any Collateral purported to be covered thereby except as expressly
permitted by the terms thereof, or any Guarantor takes any action for the
purpose of terminating, repudiating or rescinding any Loan Document executed by
it or any of its obligations thereunder;
(f)    (i) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Borrower or any Borrower Subsidiary aggregating in
excess of $100,000, or under any indenture, agreement or other instrument under
which the same may be issued, and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise);
(ii)    default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by Holdings aggregating in excess of $10,000,000
(including any default under the INTL BOA Facility), or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness for Borrowed Money
(whether or not such maturity is in fact accelerated), or any such Indebtedness
for Borrowed Money shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise);
(g)    any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Holdings, the Borrower or any Borrower Subsidiary, or against any of its
Property, in an aggregate amount in excess of $100,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;
(h)    Holdings, the Borrower or any Borrower Subsidiary, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of $100,000 which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $100,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by
Holdings, the Borrower or any Borrower Subsidiary, or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against Holdings, the
Borrower or any Borrower Subsidiary, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;
(i)    any Change of Control shall occur;
(j)    Holdings, the Borrower or any Borrower Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order




--------------------------------------------------------------------------------




for relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
any appointment or proceeding described in Section 9.1(k) hereof; or
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any of Holdings, the Borrower or any Borrower Subsidiary,
or any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against Holdings, the Borrower or any
Borrower Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.
Section 9.2.    Non‑Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
the Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof); and
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.
Section 9.3.    Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind and the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate.
Section 9.4.    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.
Section 10.
Change in Circumstances.

Section 10.1.    Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender's obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.




--------------------------------------------------------------------------------




Section 10.2.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:
(a)    the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
(b)    the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
Section 10.3.    Increased Cost and Reduced Return. (a) If any Change in Law
shall:
(i)    subject any Lender (or its Lending Office) to any Tax (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Connection Income Taxes) with respect to
its Eurodollar Loans, its Notes, or its obligation to make Eurodollar Loans or
shall change the basis of taxation of payments to any Lender (or its Lending
Office) of the principal of or interest on its Eurodollar Loans or any other
amounts due under this Agreement or any other Loan Document in respect of its
Eurodollar Loans, or its obligation to make Eurodollar Loans (except for changes
in the basis or rate of (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes); or
(ii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurodollar Loans any
such requirement included in an applicable Eurodollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Lending Office) or shall impose on any Lender (or its Lending
Office) or on the interbank market any other condition affecting its Eurodollar
Loans, its Notes, or its obligation to make Eurodollar Loans;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) under this Agreement or under any other Loan Document with
respect thereto, by an amount deemed by such Lender to be material, then, within
15 days after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender's holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender's capital or on the capital of such
Lender's holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's policies and the
policies of




--------------------------------------------------------------------------------




such Lender's holding company with respect to capital adequacy), then from time
to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.
(c)    A certificate of a Lender claiming compensation under this Section 10.3
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive if reasonably determined. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.
Section 10.4.    Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.
Section 10.5.    Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan's Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
Section 11.
The Administrative Agent.

Section 11.1.    Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints Bank of Montreal as the Administrative Agent under the
Loan Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.
Section 11.2.    Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).
Section 11.3.    Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent




--------------------------------------------------------------------------------




under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.4. Upon the
occurrence of an Event of Default, the Administrative Agent shall take such
action to enforce its Lien on the Collateral and to preserve and protect the
Collateral as may be directed by the Required Lenders. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders. In no event, however,
shall the Administrative Agent be required to take any action in violation of
applicable law or of any provision of any Loan Document, and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.
Section 11.4.    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
Section 11.5.    Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of Holdings, the
Borrower or any Borrower Subsidiary contained herein or in any other Loan
Document; (iii) the satisfaction of any condition specified in Section 7 hereof,
except receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectibility hereof or of any other Loan Document or of any
other documents or writing furnished in connection with any Loan Document or of
any Collateral; and the Administrative Agent makes no representation of any kind
or character with respect to any such matter mentioned in this sentence. The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys‑in‑fact and shall not
be answerable to the Lenders, the Borrower, or any other Person for the default
or misconduct of any such agents or attorneys‑in‑fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender acknowledges that it has
independently and without reliance on the Administrative Agent or any other




--------------------------------------------------------------------------------




Lender, and based upon such information, investigations and inquiries as it
deems appropriate, made its own credit analysis and decision to extend credit to
the Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of Holdings, the Borrower and the Borrower Subsidiaries, and the Administrative
Agent shall have no liability to any Lender with respect thereto.
Section 11.6.    Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account), but
shall not be entitled to offset against amounts owed to the Administrative Agent
by any Lender arising outside of this Agreement and the other Loan Documents.
Section 11.7.    Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent's giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank,
or an Affiliate of a commercial bank, having an office in the United States of
America and having a combined capital and surplus of at least $200,000,000. Upon
the acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent's
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and (i) the Borrower shall be directed to make all payments due
each Lender hereunder directly to such Lender and (ii) the Administrative
Agent's rights in the Collateral Documents shall be assigned without
representation, recourse or warranty to the Lenders as their interests may
appear.
Section 11.8.    Funds Transfer and Deposit Account Liability Arrangements. By
virtue of a Lender's execution of this Agreement or an assignment agreement
pursuant to Section 13.12 hereof, as the case may be, any Affiliate of such
Lender with whom the Borrower or any Guarantor has entered into an agreement
creating Funds Transfer and Deposit Account Liability shall be deemed a Lender
party hereto for purposes of any reference in a Loan Document to the parties for
whom the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate's right to share in payments and collections out
of the Collateral and the




--------------------------------------------------------------------------------




Guaranties as more fully set forth in Section 3.1 hereof. In connection with any
such distribution of payments and collections, or any request for the release of
the Guaranties and the Administrative Agent's Liens in connection with the
termination of the Commitments and the payment in full of the Obligations, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Funds Transfer and Deposit Account
Liability unless such Lender has notified the Administrative Agent in writing of
the amount of any such liability owed to it or its Affiliate prior to such
distribution or payment or release of Guaranties and Liens.
Section 11.9.    Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,” “book runners,” “lead
arrangers,” “arrangers,” or other designations for purposes hereto, but such
designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.
Section 11.10.    Authorization to Release or Subordinate or Limit Liens. The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 hereof or which has otherwise
been consented to in accordance with Section 13.13 hereof), (b) release or
subordinate any Lien on Collateral consisting of goods financed with purchase
money indebtedness or under a Capital Lease to the extent such purchase money
indebtedness or Capitalized Lease Obligation, and the Lien securing the same,
are permitted by Sections 8.7(b) and 8.8(d) hereof, (c) reduce or limit the
amount of the indebtedness secured by any particular item of Collateral to an
amount not less than the estimated value thereof to the extent necessary to
reduce mortgage registry, filing and similar tax, and (d) release Liens on the
Collateral following termination or expiration of the Commitments and payment in
full in cash of the Obligations and, if then due, Funds Transfer and Deposit
Account Liability.
Section 11.11.    Authorization to Enter into, and Enforcement of, the
Collateral Documents. The Administrative Agent is hereby irrevocably authorized
by each of the Lenders to execute and deliver the Collateral Documents on behalf
of each of the Lenders and their Affiliates and to take such action and exercise
such powers under the Collateral Documents as the Administrative Agent considers
appropriate, provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required Lenders.
Each Lender acknowledges and agrees that it will be bound by the terms and
conditions of the Collateral Documents upon the execution and delivery thereof
by the Administrative Agent. Except as otherwise specifically provided for
herein, no Lender (or its Affiliates), other than the Administrative Agent,
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.
Section 11.12.    Authorization of Administrative Agent to File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law described
in subsection (j) or (k) of Section 9.1 or any other judicial proceeding
relative to the Borrower or any Guarantor, the Administrative Agent
(irrespective of




--------------------------------------------------------------------------------




whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under including, but not limited to, Sections 1.9, 2.1, 10.3, and 13.15
hereof) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.1 and 13.15 hereof. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
Section 12.
The Guarantees.

Section 12.1.    The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, Holdings and each
Borrower Subsidiary party hereto (including any Borrower Subsidiary executing an
Additional Guarantor Supplement in the form attached hereto as Exhibit E or such
other form acceptable to the Administrative Agent) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders and their Affiliates, the due and punctual payment of all present and
future Obligations, and Funds Transfer and Deposit Account Liability, including,
but not limited to, the due and punctual payment of principal of and interest on
the Loans and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Loan Documents and the due and punctual
payment of all Funds Transfer and Deposit Account Liability, in each case as and
when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against the Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against the Borrower or any such
obligor in any such proceeding). In case of failure by the Borrower or other
obligor punctually to pay any Obligations, or Funds Transfer and Deposit Account
Liability guaranteed hereby, each Guarantor hereby unconditionally agrees to
make such payment or to cause such payment to be made punctually as and when the
same shall become due and payable, whether at stated maturity, by acceleration,
or otherwise, and as if such payment were made by the Borrower or such obligor.
Section 12.2.    Guarantee Unconditional. The obligations of each Guarantor
under this Section 12 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released,




--------------------------------------------------------------------------------




discharged, or otherwise affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Funds Transfer and Deposit
Account Liability;
(c)    any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which the Borrower
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender or any other Person, whether or not arising in
connection herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;
(f)    any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower or other obligor, regardless of what obligations
of the Borrower or other obligor remain unpaid;
(g)    any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Funds Transfer and Deposit
Account Liability or any provision of applicable law or regulation purporting to
prohibit the payment by the Borrower or other obligor or any other guarantor of
the principal of or interest on any Loan or any other amount payable under the
Loan Documents or any agreement relating to Funds Transfer and Deposit Account
Liability; or
(h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 12.
Section 12.3.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor's obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated and the principal
of and interest on the Loans and all other amounts payable by the Borrower and
the Guarantors under this Agreement and all other Loan Documents and, if then
outstanding and unpaid and Funds Transfer and Deposit Account Liability shall
have been paid in full. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Borrower or other
obligor or any Guarantor under the Loan Documents or any agreement relating to
Funds Transfer and Deposit Account Liability is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or other obligor or of any guarantor, or otherwise, each Guarantor's
obligations under this Section 12 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.




--------------------------------------------------------------------------------




Section 12.4.    Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations and Funds Transfer and Deposit Account
Liability shall have been paid in full subsequent to the termination of all the
Commitments. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations and Funds Transfer and Deposit Account Liability and all other
amounts payable by the Borrower hereunder and the other Loan Documents and
(y) the termination of the Commitment, such amount shall be held in trust for
the benefit of the Administrative Agent and the Lenders (and their Affiliates)
and shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders (and their Affiliates) or be credited and applied upon the Obligations
and Funds Transfer and Deposit Account Liability, whether matured or unmatured,
in accordance with the terms of this Agreement.
Section 12.5.    Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender or any other Person against the Borrower or other obligor,
another guarantor, or any other Person.
Section 12.6.    Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 12 shall not
exceed $1.00 less than the lowest amount which would render such Guarantor's
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
Section 12.7.    Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower or other obligor under this Agreement or
any other Loan Document, or under any agreement relating to Funds Transfer and
Deposit Account Liability, is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or such obligor, all such amounts otherwise
subject to acceleration under the terms of this Agreement or the other Loan
Documents, or under any agreement relating to Funds Transfer and Deposit Account
Liability, shall nonetheless be payable by the Guarantors hereunder forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.
Section 12.8.    Benefit to Guarantors. The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.
Section 12.9.    Guarantor Covenants. Each Guarantor shall take such action as
the Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.
Section 13.
Miscellaneous.

Section 13.1.    Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 13.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
Indemnified Taxes. If any such withholding is so required, the Borrower or such
Guarantor shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender and the Administrative
Agent free and clear of such taxes (including such taxes on such additional
amount) is equal to the amount which that Lender or the Administrative Agent (as
the case may be) would have received had such withholding not been made. If the




--------------------------------------------------------------------------------




Administrative Agent or any Lender pays any amount in respect of any such taxes,
penalties or interest, the Borrower or such Guarantor shall reimburse the
Administrative Agent or such Lender for that payment on demand in the currency
in which such payment was made.
(b)    U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date the initial
Credit Event is made hereunder or, if later, the date such financial institution
becomes a Lender hereunder, two duly completed and signed copies of (i) either
Form W‑8 BEN (relating to such Lender and entitling it to a complete exemption
from withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form
W‑8 ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W‑8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10‑percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
shall submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the Borrower
in a written notice, directly or through the Administrative Agent or to such
Lender and (ii) required under then‑current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents or the Obligations. Upon the request of the Borrower or the
Administrative Agent, each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent a certificate to the effect that it is such a United
States person.
(c)    Inability of Lender to Submit Forms. If any Lender determines, as a
result of any Change in Law, that it is unable to submit to the Borrower or the
Administrative Agent any form or certificate that such Lender is obligated to
submit pursuant to subsection (b) of this Section 13.1 or that such Lender is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender shall promptly notify the Borrower and Administrative Agent of such
fact and the Lender shall to that extent not be obligated to provide any such
form or certificate and will be entitled to withdraw or cancel any affected form
or certificate, as applicable.
(d)    Compliance with FATCA. If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.




--------------------------------------------------------------------------------




(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 13.11 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).
(f)    Treatment of Certain Refunds. If any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund in respect of
any taxes as to which indemnification or additional amounts have been paid to it
by the Borrower or any Guarantor pursuant to this Section 13.1, it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the taxes giving rise
to such refund), net of all out-of-pocket expenses of such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower or such Guarantor, upon
the request of such Lender, agrees to promptly repay the amount paid over with
respect to such refund (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Lender in the event such Lender is
required to repay such refund to the relevant Governmental Authority. Nothing
herein contained shall interfere with the right of a Lender to arrange its tax
affairs in whatever manner it thinks fit nor oblige any Lender to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or any other
confidential information or require any Lender to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.
(g)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or a Guarantor to a Governmental Authority pursuant to this
Section, the Borrower pr such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
Section 13.2.    No Waiver, Cumulative Remedies. No delay or failure on the part
of the Administrative Agent or any Lender, or on the part of the holder or
holders of any of the Obligations, in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders, and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.
Section 13.3.    Non‑Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the




--------------------------------------------------------------------------------




next scheduled date for the payment of interest.
Section 13.4.    Other Taxes. The Borrower agrees to pay on demand, and
indemnify and hold the Administrative Agent, the Lenders, and the L/C Issuer
harmless from, any Other Taxes payable in respect of this Agreement or any other
Loan Document, including interest and penalties, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder.Section 13.4.    Intentionally
Omitted
Section 13.5.    Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.
Section 13.6.    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including, but not limited to,
Sections 1.9, 10.3, and 13.15 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.
Section 13.7.    Sharing of Set‑Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set‑off or application of deposit balances or otherwise, on any of the Loans
in excess of its ratable share of payments on all such Obligations then
outstanding to the Lenders, then such Lender shall purchase for cash at face
value, but without recourse, ratably from each of the other Lenders such amount
of the Loans, or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided, however, that if
any such purchase is made by any Lender, and if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest.
Section 13.8.    Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower, any Guarantor or the Administrative
Agent shall be addressed to its respective address or telecopier number set
forth below:






--------------------------------------------------------------------------------




to the Borrower or any Guarantor (other than Holdings):
FCStone Merchant Services, LLC
2829 Westown Parkway, Suite 100
West Des Moines, Iowa 50266
Attention:Mike Knobbe, President
Telephone:(515) 273-4052
Telecopy:(515) 223-3709
to the Administrative Agent:
Bank of Montreal
115 South LaSalle Street
Chicago, Illinois 60603
Attention:Futures and Securities Division
Telephone:(312) 461-6751
Telecopy:(312) 765‑8353
to Holdings:
INTL FCStone, Inc.
708 Third Avenue, Suite 1500
New York, NY 10017
Attention: Bruce Fields
Telephone: (212) 485-3518
Fax: (212) 485-3505


with a copy to:


1251 NW Briarcliff Parkway, Suite 800
Kansas City, MO 64116
Attention: Bill Dunaway
Telephone: (816) 410-7129
Fax: (816) 410-7450
 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.
Section 13.9.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 7.2, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. For purposes of determining
compliance with the conditions specified in Section 7.2 hereof, each Lender that
has signed this Agreement




--------------------------------------------------------------------------------




shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the Closing Date
specifying its objection thereto.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state laws based on the Uniform Electronic Transactions Act.
Section 13.10.    Successors and Assigns. This Agreement shall be binding upon
the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent and each of the Lenders, and
the benefit of their respective successors and assigns, including any subsequent
holder of any of the Obligations. The Borrower and the Guarantors may not assign
any of their rights or obligations under any Loan Document without the written
consent of all of the Lenders.
Section 13.11.    Participants. Each Lender shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and/or Commitments held by such
Lender at any time and from time to time to one or more other Persons; provided
that no such participation shall relieve any Lender of any of its obligations
under this Agreement, and, provided, further that no such participant shall have
any rights under this Agreement except as provided in this Section, and the
Administrative Agent shall have no obligation or responsibility to such
participant. Any agreement pursuant to which such participation is granted shall
provide that the granting Lender shall retain the sole right and responsibility
to enforce the obligations of the Borrower under this Agreement and the other
Loan Documents including, without limitation, the right to approve any
amendment, modification or waiver of any provision of the Loan Documents, except
that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest. Any party to which such a participation has been
granted shall have the benefits of Section 1.9 and Section 10.3 hereof. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant's
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
Section 13.12.    Assignments. (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject




--------------------------------------------------------------------------------




to the following conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Effective Date” is
specified in the Assignment and Acceptance, as of the Effective Date) shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 13.12(a)(i)(B) and, in addition:
(a)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and
(b)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Holdings, Borrower or Borrower Subsidiary. No such
assignment shall be made to Holdings, the Borrower or any of their Affiliates or
Borrower Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall,




--------------------------------------------------------------------------------




to the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 13.6 and 13.15
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.11 hereof.
(b)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(c)    Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.
Section 13.13.    Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and
(c) if the rights or duties of the Administrative Agent are affected thereby,
the Administrative Agent; provided that:
(i)    no amendment or waiver pursuant to this Section 13.13 shall (A) increase
any Commitment of any Lender without the consent of such Lender or (B) reduce
the amount of or postpone the date for any scheduled payment of any principal of
or interest on any Loan of any fee payable hereunder without the consent of the
Lender to which such payment is owing or which has committed to make such Loan
hereunder;
(ii)    no amendment or waiver pursuant to this Section 13.13 shall, unless
signed by each Lender, extend the Termination Date, change the definition of
Required Lenders, change the provisions of this Section 13.13, release any
material guarantor or all or substantially all of the Collateral (except as
otherwise provided for in the Loan Documents), or affect the number of Lenders
required to take any action hereunder or under any other Loan Document; and
(iii)    no amendment to Section 12 hereof shall be made without the consent of
the Guarantor(s) affected thereby.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve




--------------------------------------------------------------------------------




or disapprove any amendment, waiver or consent hereunder (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
Section 13.14.    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 13.15.    Costs and Expenses; Indemnification. The Borrower agrees to
pay all out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, and administration of
the Loan Documents, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated, together with any fees and charges suffered or incurred by the
Administrative Agent in connection with collateral filing fees and lien
searches. The Borrower agrees to pay to the Administrative Agent, and each
Lender, and any other holder of any Obligations outstanding hereunder, all
out‑of‑pocket costs and expenses reasonably incurred or paid by the
Administrative Agent, such Lender, or any such holder, including reasonable
attorneys' fees and disbursements and court costs, in connection with any
Default or Event of Default hereunder or in connection with the enforcement of
any of the Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any Guarantor as a debtor thereunder). The Borrower further
agrees to indemnify the Administrative Agent, each Lender, and any security
trustee therefor, and their respective directors, officers, employees, agents,
financial advisors, and consultants (each such Person being called an
“Indemnitee”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee and all reasonable expenses of
litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan, other
than those which arise from the gross negligence or willful misconduct of the
party claiming indemnification. The Borrower, upon demand by the Administrative
Agent or a Lender at any time, shall reimburse the Administrative Agent or such
Lender for any legal or other expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee) incurred
in connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified. To the extent permitted by applicable law, neither the Borrower nor
any Guarantor shall assert, and each such Person hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. The obligations of the Borrower under this Section shall
survive the termination of this Agreement.
Section 13.16.    Set‑off. In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, each Lender, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby




--------------------------------------------------------------------------------




authorized by the Borrower and each Guarantor at any time or from time to time,
without notice to the Borrower, any Guarantor or to any other Person, any such
notice being hereby expressly waived, to set‑off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
and in whatever currency denominated, but not including trust accounts) and any
other indebtedness at any time held or owing by that Lender, subsequent holder,
or affiliate, to or for the credit or the account of the Borrower or such
Guarantor, whether or not matured, against and on account of the Obligations of
the Borrower or such Guarantor to that Lender or subsequent holder under the
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.
Section 13.17.    Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
Section 13.18.    Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.
Section 13.19.    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Section 13.20.    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any




--------------------------------------------------------------------------------




of Borrower's Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower's Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower's Obligations had the rate of interest not been
limited to the Maximum Rate during such period.
Section 13.21.    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Borrower Subsidiaries shall only apply
during such times as the Borrower has one or more Borrower Subsidiaries. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.
Section 13.22.    Lender's Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
Section 13.23.    Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. The Borrower, the Guarantors,
the Administrative Agent and the Lenders hereby irrevocably waive any and all
right to trial by jury in any legal proceeding arising out of or relating to any
Loan Document or the transactions contemplated thereby.
Section 13.24.    USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
Section 13.25.     Confidentiality. Each of the Administrative Agent and the
Lenders severally agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any




--------------------------------------------------------------------------------




actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Borrower Subsidiary and its
obligations, (g) with the prior written consent of the Borrower, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent or
any Lender on a non‑confidential basis from a source other than Holdings, the
Borrower or any Borrower Subsidiary or any of their directors, officers,
employees or agents, including accountants, legal counsel and other advisors,
(i) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Loans or Commitments hereunder, or (j) to entities
which compile and publish information about the syndicated loan market, provided
that only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (j). For purposes
of this Section, “Information” means all information received from Holdings, the
Borrower or any of the Borrower Subsidiaries or from any other Person on behalf
of Holdings, the Borrower or any Borrower Subsidiary relating to Holdings, the
Borrower or any Borrower Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a non‑confidential basis prior to disclosure by Holdings, the Borrower
or any Borrower Subsidiary or from any other Person on behalf of Holdings, the
Borrower or any Borrower Subsidiary.




--------------------------------------------------------------------------------




This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.
“Borrower”
FCStone Merchant Services, LLC
By /s/ Michael J. Knobbe
Name Michael J. Knobbe
Title President
By /s/ Paul G. Anderson
Name Paul G. Anderson
Title Director
                        
“Guarantor”
INTL FCStone, Inc.
By /s/ Paul G. Anderson
Name Paul G. Anderson
Title President
By /s/ William J. Dunaway
Name William J. Dunaway
Title Chief Financial Officer




--------------------------------------------------------------------------------






“Administrative Agent and Lenders ”
Bank of Montreal, Chicago Branch, as
Administrative Agent and a Lender
By /s/ Scott M. Ferris
Name Scott M. Ferris
Title Managing Director




